--------------------------------------------------------------------------------


CONFORMED COPY


(Operation Number 36371)




LOAN AGREEMENT
 
between
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
and
 
EUROPEAN BANK
FOR RECONSTRUCTION AND DEVELOPMENT


 
 
Dated July 21, 2006
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
ARTICLE I - DEFINITIONS
1
Section 1.01.
Definitions
1
Section 1.02.
Interpretation
11
 
 
ARTICLE II - REPRESENTATIONS AND WARRANTIES
12
Section 2.01.
Representations Regarding the Project
12
Section 2.02.
Representations Regarding the Borrower
12
Section 2.03.
Representations Regarding the Agreements
15
Section 2.04.
Acknowledgement and Repetition
17
 
 
ARTICLE III - LOAN
17
Section 3.01.
Amount and Currency
17
Section 3.02.
Disbursements
17
Section 3.03.
Suspension and Cancellation
18
Section 3.04.
Charges, Commissions and Fees
18
Section 3.05.
Interest
20
Section 3.06.
Default Interest
20
Section 3.07.
Repayment
21
Section 3.08.
Prepayment
21
Section 3.09.
Payments
22
Section 3.10.
Insufficient Payments
23
Section 3.11.
Taxes
23
Section 3.12.
Unwinding Costs
24
Section 3.13.
Increased Costs
25
Section 3.14.
Illegality
25
Section 3.15
Loan Account
26
 
 
ARTICLE IV - CONDITIONS PRECEDENT
27
Section 4.01.
First Disbursement
27
Section 4.02.
All Disbursements
29
Section 4.03.
Participations
30
 
 
ARTICLE V - AFFIRMATIVE COVENANTS
30
Section 5.01.
Corporate Existence, Continuity of Business
30
Section 5.02.
Project Implementation and Use of Proceeds
30
Section 5.03.
Business Plan and Budget
31
Section 5.04.
Environmental and Social Compliance
31
Section 5.05.
Insurance
32
Section 5.06.
Accounting
32
Section 5.07.
Continuing Governmental and Other Authorisations
32
Section 5.08.
Security
32
Section 5.09.
Compliance with Other Obligations
33
Section 5.10.
Taxes
33
Section 5.11.
Operational Documents
33
Section 5.12.
Further Documents
33
Section 5.13.
Costs and Expenses
34
Section 5.14.
Reports; Furnishing of Information
30

 
i

--------------------------------------------------------------------------------




ARTICLE VI - NEGATIVE COVENANTS
36
Section 6.01.
Limitation on Indebtedness
36
Section 6.02.
Limitation on Restricted Payments; Investments
36
Section 6.03.
Limitation on Liens
36
Section 6.04.
Waiver of Stay; Extension or Usury Laws
36
Section 6.05.
Limitation on Restrictions on Distributions from Restricted Subsdiairies
36
Section 6.06.
Limitation on Sales of Assets and Subsidiary Stock
36
Section 6.07.
Limitation on Affiliate Transactions; Arm's Length Transactions
36
Section 6.08.
Limitation on Lines of Business
36
Section 6.09.
Merger, Amalgamation and Consolidation
36
Section 6.10.
Limitation on Sale of Stock of Restricted Subsdiairies
36
Section 6.11.
Limitation on Guarantees of the Borrower and Subsidiary Guarantor Indebtedness
36
Section 6.12.
Impairment of Security Interest
36
Section 6.13.
Repayment of Indebtedness
36
Section 6.14.
Changes to Project and Charter
39
 
 
ARTICLE VII - EVENTS OF DEFAULT
39
Section 7.01.
Events of Default
39
Section 7.02.
Consequences of Default
41
 
 
ARTICLE VIII - MISCELLANEOUS
41
Section 8.01.
Term of Agreement
41
Section 8.02.
Entire Agreement; Amendment and Waiver
42
Section 8.03.
Notices
42
Section 8.04.
English Language
43
Section 8.05.
Financial Calculations
43
Section 8.06.
Rights, Remedies and Waivers
43
Section 8.07.
Indemnification
44
Section 8.08.
Governing Law
45
Section 8.09.
Arbitration and Jurisdiction
45
Section 8.10.
Privileges and Immunities of EBRD
46
Section 8.11.
Waiver of Sovereign Immunity
46
Section 8.12.
Successors and Assigns; Third Party Rights
46
Section 8.13.
Disclosure
47
Section 8.14.
Counterparts
47

 
SCHEDULE 1
-
COMMITMENT

 
EXHIBITS
 
EXHIBIT A
-
FORM OF DISBURSEMENT APPLICATION

 
EXHIBIT B
-
FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY

 
EXHIBIT C
-
FORM OF LETTER TO AUDITORS

 
ii

--------------------------------------------------------------------------------


 
EXHIBIT D
-
LIST OF SUBSIDIARIES

 
EXHIBIT E
-
PROJECT

 
EXHIBIT F
-
LICENCES

 
EXHIBIT G
-
REPORT ON ENVIRONMENTAL MATTERS AND SOCIAL MATTERS


iii

--------------------------------------------------------------------------------



LOAN AGREEMENT


LOAN AGREEMENT (this “Agreement”) dated July 21, 2006 between CENTRAL EUROPEAN
MEDIA ENTERPRISES LTD. a company incorporated and existing under the laws of
Bermuda (the "Borrower"), and the EUROPEAN BANK FOR RECONSTRUCTION AND
DEVELOPMENT, an international organisation formed by treaty ("EBRD").


ARTICLE I - DEFINITIONS


Section 1.01.
Definitions



Wherever used in this Agreement (including the Exhibits and any Schedules),
unless the context otherwise requires, the following terms have the following
meanings:


"A Loan"
means the maximum principal amount of the loan provided for in Section 3.01(1)
or, as the context may require, the principal amount thereof from time to time
outstanding.



"Auditors"
means such firm of independent accountants as the Borrower may from time to time
appoint as its auditors in accordance with Section 5.06.



"Authorisation"
any consent, registration, filing, agreement, notarisation, certificate,
licence, approval, permit, authority or exemption from, by or with any
Governmental Authority, whether given or with-held by express action or deemed
given or withheld by failure to act within any specified time period and all
corporate, creditors' and shareholders' approvals or consents.



"Available Amount"
means, as of any date, an amount determined by EBRD to be:

 
(a)    the Commitment as of such date; less


(b)    the aggregate principal amount of all Disbursements scheduled to be
outstanding on such date (other than a Disbursement proposed to be made on such
date and other than an existing Disbursement which is scheduled, in accordance
with Section 3.07(a), to be repaid on such date to the extent that the proceeds
of a Disbursement proposed to be made on such date will be applied to repay such
existing Disbursement in accordance with Section 3.07(b)).
 
1

--------------------------------------------------------------------------------



"B Loan"
means the maximum principal amount of the loan provided for in Section 3.01(2)
or, as the context may require, the principal amount thereof from time to time
outstanding.



"Budget"
means, in relation to any Financial Year, the forecast consolidated results for
the Group (including balance sheets, profit and loss, cash flows, Segment Net
Revenues and Segment EBITDA), together with the summary economic, market and
financial assumptions and financial results, including expenditures on the
Project, in respect thereof.



"Business Day"
means a day (other than a Saturday or Sunday) on which commercial banks are open
for the transaction of general business (including dealings in foreign exchange
and foreign currency deposits) in London, England and which is a TARGET Day.



"Business Plan"
means the Borrower's business plan, in the form of a computer model with
formulae sent to EBRD by electronic mail on 11 January 2006, comprising (1)
summary economic, market and financial assumptions and financial results,
including expenditures on the Project, segmented by each of the current
Countries of Operation, and (2) consolidated financial results for the Group, in
each case showing actual results for 2004 consistent with the Borrower's audited
financial statements and 10-K Forms required to be filed with the Commission,
together with forecasts for each of the following Financial Years up to 2011, as
updated or amended in accordance with Section 5.03.



“Change of Control”
shall have the meaning ascribed to it in the Indenture.



“Change of Control
Triggering Event”
shall have the meaning ascribed to it in the Indenture.



"Charter"
means, in respect of any company, corporation, partnership, enterprise or other
entity, its charter, founding act, articles or certificate of incorporation and
byelaws, memorandum and/or articles of association, statutes or similar
instrument, as applicable, as may be amended from time to time.



“Commission”
shall have the meaning ascribed to it in the Indenture.


2

--------------------------------------------------------------------------------



"Commitment"
means, for each period set forth in Schedule 1, the amount set forth in Schedule
1 opposite such period, which amount is the maximum principal amount of the Loan
during such period hereunder, to the extent that such amount has not been
cancelled pursuant to Section 3.03.



"Commitment Period"
means the period commencing on the date of this Agreement and terminating on the
earlier of the Final Maturity Date and the date the obligation of EBRD to make
Disbursements hereunder terminates in accordance with the terms of this
Agreement.



"Contract Assignment"
means the security assignment pursuant to which the Borrower and CME Media
Enterprises B.V. grant to EBRD a security interest in all of their rights,
interests and benefits under the Framework Agreement and any performance bonds,
warranties, guarantees and undertakings issued thereunder in favour of the
Borrower or CME Media Enterprises B.V., together with the notices and
acknowledgements and consents in the forms attached thereto, which instrument
shall be in the Agreed Form.



"Country of Operation"
means each of Croatia, Czech Republic, Romania, Slovak Republic, Ukraine and
Slovenia, together with any of Poland, Hungary, Serbia, Bulgaria and Russia in
which any member of the Group shall have any business operations from time to
time (together, the “Countries of Operation”).



“Czech Loans”
means the Loan Agreement No. 2644/05/LCD dated 27 October, 2005, entered into by
and between Česká spořitelna, a.s., as lender and CET 21 spol. s r.o., as
borrower and the Loan Agreement No. 2645/05/LCD dated 27 October, 2005, entered
into by and between Česká spořitelna, a.s., as lender and CET 21 spol. s r.o.,
and Česká produkčnί 2000, a.s., as joint borrowers, as each such agreement may
be amended from time to time and any renewals or refinancings thereof.



"Default"
means any Event of Default or any event which, with the giving of notice, the
passage of time or the making of any determination, or any combination thereof,
would become an Event of Default.



"Default Interest Period"
means, with respect to any amount overdue under this Agreement, a period
commencing on the day on which such payment becomes due or, as the case may be,
on the last day of the previous Default Interest Period with respect to such
overdue amount, and ending on a Business Day selected by EBRD.


3

--------------------------------------------------------------------------------



"Disbursement"
means the disbursement of any portion of the Loan from time to time pursuant to
Section 3.02 or, as the context may require, the principal amount thereof from
time to time outstanding.



"Dollars" , "USD" or "$"
means the lawful currency of the United States of America.



"Environmental Matter"
means:

 
(a)    the pollution or protection of the environment;


(b)    harm to or the protection of human health;


(c)    health and safety of the workplace; or


(d)    any emission or substance capable of causing harm to any living organism
or the environment.
 
"Euro", "EUR" or "€"
means the lawful currency of the member states of the European Union that adopt
the single currency in accordance with the Treaty Establishing the European
Community, as amended by the Treaty on European Union and the Treaty of
Amsterdam.



"Event of Default"
means any one of the events or occurrences specified in Section 7.01.



“Final Maturity Date”
means 10 May 2011.



"Financial Statements"
means the consolidated financial statements (including balance sheet, income
statement, statement of changes in equity, cash flow statement and notes,
comprising a summary of significant accounting policies and other explanatory
notes) of the Borrower and its Subsidiaries prepared in accordance with
Generally Accepted Accounting Principles.



"Financial Year"
means the period commencing each year on 1 January and ending on the following
31 December, or such other period as the Borrower may from time to time
designate as the accounting year of the Borrower.



"Financing Agreements"
means:

 
(a)    this Agreement,


(b)    the Participation Agreement,


(c)    the Subsidiary Guarantees,

4

--------------------------------------------------------------------------------



(d)    the Share Pledges,


(e)    the Contract Assignment,


(f)     the Intercreditor Agreement,


(g)    the Disbursement applications referred to in Section 3.02, and


(h)    any other agreements entered into between the Borrower or any of its
Subsidiaries and EBRD and notices, certificates and applications issued by the
Borrower or any of its Subsidiaries to EBRD in each case in connection with this
Agreement or the transactions contemplated by this Agreement.
 
“Framework Agreement”
means the agreement dated 13 December 2004 between the Borrower, CME Media
Enterprises B.V. and PPF (Cyprus) Ltd. (as amended).



"Generally Accepted
Accounting Principles"
means accounting principles generally accepted in the United States of America
as in effect from time to time and consistently applied.



"Governmental Authority"
means the government of any country, or of any political subdivision thereof,
whether state, regional or local, and any agency, authority, branch, department,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government or any subdivision thereof (including any
supra-national bodies), and all officials, agents and



representatives of each of the foregoing.


“Group”
means the Borrower and its Subsidiaries.



“Incur”
shall have the meaning ascribed to it in the Indenture.



“Indebtedness”
shall have the meaning ascribed to it in the Indenture.



“Indenture”
means the indenture dated 5 May 2005, between the Borrower, the Subsidiary
Guarantors, JPMorgan Chase Bank, N.A., London Branch (as Trustee, Transfer
Agent, Principal Paying Agent and Security Trustee) and J.P. Morgan Bank
Luxembourg S.A. (as Registrar and Luxembourg Transfer and Paying Agent)
providing for the creation and issuance of the Notes.


5

--------------------------------------------------------------------------------



"Interbank Rate"
means, for each Interest Period, the offered rate per annum for deposits in the
Loan Currency which appears on the Reference Page as of 11:00 a.m., Brussels
time, on the relevant Interest Determination Date for the period which is
closest to the duration of such Interest Period (or, if two periods are equally
close to the duration of such Interest Period, the average of the two relevant
rates); provided that:



(a)    if, for any reason, the Interbank Rate cannot be determined at such time
by reference to the Reference Page, the Interbank Rate for such Interest Period
shall be the rate per annum which EBRD determines to be the arithmetic mean
(rounded upward, if necessary, to the nearest 1/16%) of the offered rates per
annum for deposits in the Loan Currency in an amount comparable to the portion
of the Loan scheduled to be outstanding during such Interest Period for a period
equal to such Interest Period which are advised to EBRD by three major banks
active in the Euro-zone interbank market selected by EBRD; and


(b)    if EBRD determines that deposits in the Loan Currency are not being
offered in the Euro-zone interbank market in such amounts or for such period,
the Interbank Rate for such Interest Period shall be the cost to EBRD (expressed
as a rate per annum) of funding the portion of the Loan scheduled to be
outstanding during such Interest Period from whatever sources it selects.


"Intercreditor
Agreement"
means the intercreditor agreement to be entered into between EBRD, the Security
Trustee, the Borrower and the Subsidiary Guarantors providing for, inter alia,
sharing of the Security and any other security interest created in favour of
EBRD and the Security Trustee to secure any amounts owing by the Borrower, which
agreement shall be in the Agreed Form.



"Interest
Determination Date"
means, for any Interest Period, the date two Business Days prior to the first
day of such Interest Period.



"Interest Payment Date"
means any day which is 10 February, 10 May, 10 August or 10 November in any
year; provided, however, that, if any Interest Payment Date would otherwise fall
on a day which is not a Business Day, such Interest Payment Date shall be
changed to the next succeeding Business Day.


6

--------------------------------------------------------------------------------



"Interest Period"
means, for any Disbursement, the period commencing on the date of such
Disbursement and ending on the next Interest Payment Date and each period of
three months thereafter commencing on an Interest Payment Date and ending on the
next Interest Payment Date; provided that, if such Disbursement is made less
than 15 Business Days prior to the next Interest Payment Date, the first
Interest Period for such Disbursement shall commence on the date of such
Disbursement and end on the Interest Payment Date following the next Interest
Payment Date except where such Interest Period would thereupon end after the
last day of one of the periods set forth in Schedule 1 whereupon it shall
nevertheless end on the last day of such period.



“Leverage Ratio”
shall have the meaning ascribed to it in the Indenture.



"Licences"
means the licences listed in Exhibit F, as may be renewed, extended or
superseded from time to time.



"Lien"
shall have the meaning ascribed to it in the Indenture.



"Loan"
means collectively, the A Loan and the B Loan or, as the context may require,
the principal amount thereof from time to time outstanding.



"Loan Currency"
means the currency in which the Loan is denominated as set forth in Section
3.01.



"Long-term Debt"
means, as of any date, any Indebtedness of the Borrower all or part of which, or
the final payment of which, is due after the Final Maturity Date but which, for
the avoidance of doubt, excludes Indebtedness which constitutes a refinancing of
any or all of the Notes.



"Margin"
means 2.75% per annum.



"Material Adverse Effect"
means a material adverse effect on:



(a)    the ability of the Borrower or any Subsidiary Guarantor to perform or
comply with any of their respective obligations under any Financing Agreement or
Charter (as the case may be) or of any relevant member of the Group to comply
with any obligations under any Licence;


(b)    the rights and remedies of EBRD in respect of any Security;

7

--------------------------------------------------------------------------------



(c)    the legality, validity, enforceability and binding nature of any
Financing Agreement, Licence or (in the case of the Borrower and the Subsidiary
Guarantors) Charter or the legal rights, remedies and priorities of EBRD under
any of the Financing Agreements; or


(d)    the business, operations, financial condition or prospects of the
Borrower, any Subsidiary Guarantor or the Group as a whole.


“Notes”
means the €245,000,000 fixed rate notes and the €125,000,000 floating rate notes
created and issued by the Borrower under the Indenture, together with any
additional notes created and issued thereunder.



"Operational Documents"
means:



(a)    the Licences;


(b)    the Charters of the Borrower and the Subsidiary Guarantors; and


(c)    the Framework Agreement.


"Participant"
means a person from whom EBRD receives a formal commitment to acquire a
Participation through the execution of, or the accession to, the Participation
Agreement.



"Participation"
means a participation in the Loan or, as the context may require, in a
Disbursement.



“Participation Agreement”
means the agreement to be entered into between EBRD and each Participant in
relation to each Participation.



"Permitted Liens"
shall have the meaning ascribed to it in the Indenture.



"Project"
means, collectively, the proposed projects and operations of any member of the
Group as more specifically set out in Exhibit E and shall also mean any
individual project as set out in Exhibit E where the context so requires.



"Reference Page"
means the display of Euro-zone interbank offered rates for deposits in the Loan
Currency designated as page EURIBOR01 on Reuters Services (or such other page as
may replace page EURIBOR01 on Reuters Services for the purpose of displaying
Euro-zone interbank offered rates for deposits in the Loan Currency).



“Regulation S”
shall have the meaning ascribed to it in the Indenture.


8

--------------------------------------------------------------------------------



"Renewal Disbursement"
means a Disbursement which is used exclusively for the purpose of repaying all
or part of one or more outstanding Disbursements and, after application of the
proceeds thereof, results in no net increase in the aggregate principal amount
of Disbursements then outstanding.



“Restricted Subsidiary”
shall have the meaning ascribed to it in the Indenture.



"Security"
means the security created, expressed to be created or agreed to be created
pursuant to any of the Security Documents to secure all amounts owing to EBRD
under the Financing Agreements.



"Security Documents"
means:



(a)    the Share Pledges,


(b)    the Contract Assignment, and


(c)    any other instrument or document entered or to be entered into as
security for all amounts owing to EBRD under the Financing Agreements.


“Security Trustee”
means JPMorgan Chase Bank, N.A., London Branch as Security Trustee under the
Indenture.



"Segment EBITDA"
means, in relation to each of the Countries of Operation from time to time, net
income (loss), before interest, taxes, depreciation, other income and foreign
exchange gains or losses and amortisation of intangible assets, as determined
for the purposes of the Borrower's Form 10-K filed annually with the Commission.



"Segment Net Revenue"
means, in relation to each of the Countries of Operation from time to time, the
net sales revenue as determined under Generally Accepted Accounting Principles.



"Share Pledge"
means each pledge in favour of EBRD over the shares of Central European Media
Enterprises N.V. and CME Media Enterprises B.V. respectively, in the Agreed Form
(together the “Share Pledges”).



"Significant Subsidiary"
shall have the meaning ascribed to it in the Indenture.



"Social Matter"
means:



(a)    labour standards and employment conditions as regulated by applicable
law;


(b)    the impact on persons of resettlement or land acquisition;

9

--------------------------------------------------------------------------------



(c)    the impact on indigenous peoples and other vulnerable groups;


(d)    the impact on objects of cultural heritage including archaeological
artefacts and sites; or


(e)    public consultation and disclosure, including grievances from members of
the public notified to the Borrower.


"Subsidiary"
means, with respect to any entity, any other entity over 50% of whose capital is
owned, directly or indirectly, by such entity or which is otherwise effectively
controlled by such entity.



“Subsidiary Guarantee”
means a guarantee of all amounts owing to EBRD by the Borrower under the
Financing Agreements, as applicable, each such guarantee to be entered into by a
Subsidiary Guarantor in favour of EBRD in the Agreed Form (together, the
“Subsidiary Guarantees”).



“Subsidiary Guarantor”
means each of Central European Media Enterprises N.V. and CME Media Enterprises
B.V. (together, the “Subsidiary Guarantors”).



"Successor Guarantor"
means the resulting, surviving or transferee Person so referenced in Section
4.18(d)(1) of the Indenture.



"TARGET Day"
means any day on which the Trans-European Automated Real-time Gross Settlement
Payment System (TARGET) is open for the settlement of payments in Euro.



"Tax" or "Taxes"
means any tax, royalty, stamp or other duty, assessment, levy, charge, value
added tax, or impost of any nature whatsoever (including any related penalty or
interest) imposed under any law.



“Trustee”
means JPMorgan Chase Bank, N.A., London Branch as Trustee under the Indenture or
any successor appointed in accordance with the terms thereof.



“TV Nova Group
Agreement”
means the agreement dated 2 May 2005 between the Borrower, CME Media Enterprises
B.V., PPF (Cyprus) Ltd., CME Media Services s.r.o. (f/k/a PGT Corporation
s.r.o.) and CME Media Investments s.r.o.



“TV Nova Licence”
means the licence no. 001/93 granted to CET 21, s.r.o. by the Council for Radio
and Television Broadcasting of the Czech Republic.


10

--------------------------------------------------------------------------------


 
Section 1.02.
Interpretation


(a)    In this Agreement, unless the context otherwise requires, words denoting
the singular include the plural and vice versa.


(b)    In this Agreement, a reference to a specified Article, Section, Schedule
or Exhibit shall be construed as a reference to that specified Article or
Section of, or Schedule or Exhibit to, this Agreement.


(c)    In this Agreement, a reference (i) to an amendment or to an agreement
being amended includes a supplement, variation, assignment, novation,
restatement or re-enactment, and (ii) to an agreement shall be construed as a
reference to such agreement as it may be amended from time to time.


(d)    In this Agreement, the headings and the Table of Contents are inserted
for convenience of reference only and shall not affect the interpretation of
this Agreement.


(e)    In this Agreement, "control" (including, with correlative meanings, the
terms "controlled by" and "under common control with"), as used with respect to
any person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such person, whether
through the ownership of voting shares, by contract or otherwise.


(f)     In this Agreement, a Default is outstanding or continuing until it has
been remedied or waived by EBRD in writing.


(g)    In this Agreement, a reference to a document being "in the Agreed Form"
means that the form of such document has been agreed by the parties hereto and
that a copy thereof has been initialled for the purpose of identification by
EBRD and the Borrower.


(h)    In this Agreement, any reference to "law" means any law (including, any
common or customary law) and any treaty, constitution, statute, legislation,
decree, normative act, rule, regulation, judgement, order, writ, injunction,
determination, award or other legislative or administrative measure or judicial
or arbitral decision in any jurisdiction which has the force of law or the
compliance with which is in accordance with general practice in such
jurisdiction.


(i)     In this Agreement, any reference to a provision of law, is a reference
to that provision as from time to time amended or re-enacted.


(j)     In this Agreement, a reference to a "person" includes any person,
natural or juridical entity, firm, company, corporation, government, state or
agency of a state or any association, trust or partnership (whether or not
having separate legal personality) or two or more of the foregoing and
references to a "person" include its successors in title, permitted transferees
and permitted assigns.


(k)    In this Agreement, "Euro-zone" is a reference to the region comprised of
the member states of the European Union that adopt the single currency in
accordance with the Treaty Establishing the European Community, as amended by
the Treaty on European Union and the Treaty of Amsterdam.

11

--------------------------------------------------------------------------------



(l)     In this Agreement, "including" and "include" shall be deemed to be
followed by "without limitation" where not so followed.

 
ARTICLE II - REPRESENTATIONS AND WARRANTIES


Section 2.01.
Representations Regarding the Project



The Borrower represents and warrants as follows:


(a)    Project Description. 


(1)    The Project conforms in all material respects with Exhibit E as furnished
by the Borrower to EBRD (subject to any modifications to which EBRD may agree in
writing).


(2)    As of the date of this Agreement, to the extent that any information
contained in the Business Plan relates to financial forecasts or projections of
future events, such forecasts and projections have been prepared in good faith,
giving due and careful consideration to all relevant factors and based on
assumptions that were reasonable at the time that such forecasts and projections
were prepared, and there has been nothing since the date such forecasts and
projections were prepared to the date of this Agreement that would make them
unreasonable, save for the revised forecasts relating to Croatia delivered to
EBRD on July 20, 2006.


(b)    Estimated Project Costs. As of the date of this Agreement, the total
estimated cost of the Project is approximately as set out in Exhibit E.


Section 2.02.
Representations Regarding the Borrower



The Borrower represents and warrants as follows:


(a)    Incorporation. The Borrower is a company duly incorporated, validly
existing, and, if applicable, in good standing under the laws of Bermuda and
registered, to the extent required in accordance with applicable law, with all
relevant registration bodies in any jurisdiction in which it carries on business
or owns assets and has full power to own the properties which it owns or will
have full power to own the properties it will own for the purposes of the
Project and to carry out the businesses which it carries out or will carry out
for the purposes of the Project.


(b)    Corporate Structure. The information in the list of Subsidiaries
contained in Exhibit D is true, complete and correct as at the date of this
Agreement, and the Borrower has no Subsidiaries other than as specified therein
as at the date hereof.


(c)    Subsidiaries. Each of the Significant Subsidiaries and each other
Subsidiary to which the Project relates is duly organised, validly existing,
and, if applicable, in good standing under the laws of the jurisdiction in which
it is organised and registered, to the extent required in accordance with
applicable law, with all relevant registration bodies in any jurisdiction in
which it carries on business or owns assets and has full power to own the
properties which it owns or will have full power to own the properties it will
own for the purposes of the Project and to carry out the businesses which it
carries out or will carry out for the purposes of the Project.

12

--------------------------------------------------------------------------------



(d)    Directors and Officers. As of the date of this Agreement, the Chief
Executive Officer of the Borrower is Michael Garin, the President and Chief
Operating Officer of the Borrower is Robert E. Burke and the Chief Financial
Officer of the Borrower is Wallace Macmillan.


(e)    Restricted Subsidiaries. As at the date of this Agreement all
Subsidiaries of the Borrower are Restricted Subsidiaries.


(f)    Financial Statements. The consolidated balance sheet of the Borrower and
its Subsidiaries as at 31 December, 2005 (as set out in Form 10-K filed by the
Borrower with the Commission on 2 March, 2006, as amended by the Form 10-K/A
filed by the Borrower with the Commission on 15 March, 2006) and the related
consolidated income statement, statement of changes in equity, cash flow
statement and notes, comprising a summary of significant accounting policies and
other explanatory notes of the Borrower and its Subsidiaries for the Financial
Year ending on that date, certified by the Auditors, present fairly the
consolidated financial position, financial performance and cash flows of the
Borrower and its Subsidiaries as of the date of such balance sheet and for the
period covered by such income statement, statement of changes in equity and cash
flow statement and were prepared in accordance with Generally Accepted
Accounting Principles. The Borrower had, as of the date of such balance sheet,
no material contingent obligations, liabilities for Taxes or unusual forward or
long term commitments not disclosed by, or reserved against in, such balance
sheet or the notes thereto. Since 4 May, 2006 (being the date of filing of the
most recent Form 10-Q by the Borrower with the Commission) and up until the date
of this Agreement, the Borrower has not suffered any Material Adverse Effect,
incurred any substantial or unusual loss or liability or undertaken or agreed to
undertake any substantial or unusual obligation.


(g)    Title to Assets. The Borrower and each of its Restricted Subsidiaries
owns and has good and marketable title to all of the assets with a book value in
excess of the equivalent of €1,000,000 each, the ownership of which is reflected
in its most recent balance sheet referred to in Section 2.02(f) or which are
necessary for the implementation of the Project or which are referred to in the
Security Documents, except for those assets (if any) which are held under lease
or for which the Borrower or such Restricted Subsidiary has permanent or
exclusive use rights. Such assets are free from any restrictions or covenants
which would be reasonably likely to have a Material Adverse Effect. Such assets
are not subject to any Lien, and neither the Borrower nor any of its Restricted
Subsidiaries is subject to any contract, arrangement or law, whether conditional
or unconditional, pursuant to which any Lien on its assets may be created,
except for Permitted Liens or otherwise as permitted under this Agreement.

13

--------------------------------------------------------------------------------



(h)    Material Contracts. As of the date of this Agreement, neither the
Borrower nor any of its Restricted Subsidiaries is a party to, or committed to
enter into, any agreement, other than such agreements as have been disclosed by
the Borrower in a report filed with the Commission, that would be reasonably
likely to affect the judgement of a prospective lender considering whether to
enter into this Agreement and lend to the Borrower.


(i)     Compliance with Law. The Borrower and each of its Subsidiaries is in
compliance in all material respects with all laws applicable to it and presently
in effect. To the Borrower's knowledge, no law is in effect which may reasonably
be expected to have a Material Adverse Effect. All tax returns and reports of
the Borrower and each of the Subsidiary Guarantors and Significant Subsidiaries
required by law to be filed have been duly filed and all Taxes upon the Borrower
and each of the Subsidiary Guarantors and Significant Subsidiaries, their
respective properties and income, which are due and payable, have been paid,
other than those currently payable without penalty or interest or those being
contested in good faith and by proper proceedings and/or as to which adequate
reserves have been set aside for the payment thereof. The Borrower and each of
its Subsidiaries are in compliance with all applicable laws concerning money
laundering. Neither the Borrower nor any of its Subsidiaries nor any of their
respective officers, directors or authorised employees, agents or
representatives has:


(1)    paid, promised to pay or offered to pay, or authorised the payment of,
any commission, bribe, pay-off or kickback related to the Project that violates
any applicable law or entered into any agreement pursuant to which any such
commission, bribe, pay-off or kickback may or will at any time be paid; or


(2)    offered or given any thing of value to influence the action of a public
official, or threatened injury to person, property or reputation, in connection
with the Project in order to obtain or retain business or other improper
advantage in the conduct of business.


(j)     No Default. None of the Borrower, the Subsidiary Guarantors or the
Significant Subsidiaries are in default under any material agreement or
instrument which is binding on it (other than intra-Group agreements) or by
which it or any of its properties or assets is bound and there exists no
Default.


(k)    Environmental and Social Compliance. The Borrower and each of its
Subsidiaries and their respective businesses, operations, assets, equipment,
property, leaseholds and other facilities are in material compliance with the
provisions of all applicable laws relating to Environmental Matters and Social
Matters. Each of the Borrower and its Subsidiaries has been issued all required
Authorisations relating to, and has received no complaint, order, directive,
claim, citation or notice from any Governmental Authority or other person with
respect to, air emissions, discharges to surface water or ground water, noise
emissions, solid or liquid waste disposal, the use, generation, storage,
transportation or disposal of toxic or hazardous substances or wastes, health
and safety, employment conditions, the protection of indigenous peoples,
cultural property, resettlement of persons or any other Environmental Matter or
Social Matter.

14

--------------------------------------------------------------------------------



(l)     Litigation. Other than as disclosed in the Borrower’s most recent report
on Form 10-K or Form 10-Q (as applicable) filed with the Commission, neither the
Borrower nor any of its Restricted Subsidiaries is engaged in, or, to the best
of its knowledge, threatened by, any litigation, arbitration or administrative
proceeding, the outcome of which would reasonably be expected to have a Material
Adverse Effect.


Section 2.03.
Representations Regarding the Agreements



The Borrower represents and warrants as follows:


(a)    Corporate Power. Each of the Borrower and its Subsidiaries has the
corporate power to enter into (or, in the case of the Licences, be granted), and
perform its obligations under, each Financing Agreement and Operational Document
to which it is a party (or, in the case of the Licences, which has been
granted).


(b)    Due Authorisation; Enforceability; No Conflict. The Financing Agreements
to which the Borrower and each Subsidiary Guarantor is respectively a party have
been duly authorised by each such party. This Agreement has been duly executed
by the Borrower and this Agreement constitutes, and the other Financing
Agreements when executed and delivered by the Borrower and each Subsidiary
Guarantor, as applicable, will constitute, valid and legally binding obligations
of each such party, enforceable in accordance with their respective terms. The
entering into of the Financing Agreements and the compliance with the terms
thereof by the Borrower and each Subsidiary Guarantor, as applicable:


(1)    will not result in violation of such party’s Charter, the Licences or any
provision contained in any law applicable to such party;


(2)    will not conflict with or result in the breach of any provision of, or
require any consent under, or result in the imposition of any Lien under, any
agreement or instrument to which the Borrower or any Subsidiary Guarantor is a
party or by which the Borrower, any Subsidiary Guarantor or any of their
respective assets is bound; and


(3)    will not constitute a default or an event which, with the giving of
notice, the passage of time or the making of any determination (or any
combination thereof), would constitute a default under any such agreement or
instrument.


(c)    Governmental Authorisations. No Authorisations from any Governmental
Authority are required for the due execution, delivery or performance by the
Borrower or the Subsidiary Guarantors of any Financing Agreement, or the
validity or enforceability thereof, or (except for the Licences and other
Authorisations required for broadcasting by the relevant Subsidiaries and for
other Authorisations already obtained prior to the date hereof) for the carrying
on of the business of the Borrower, the Subsidiary Guarantors and the
Significant Subsidiaries as it is carried on or is contemplated to be carried
on.


(d)    Pari Passu Ranking. The Borrower’s payment obligations under the
Financing Agreements rank at least pari passu with claims of all of its other
creditors, except for claims mandatorily preferred by laws applicable to
companies generally.

15

--------------------------------------------------------------------------------



(e)    Security. Subject to (i) registration at Companies Registry of Bermuda of
the Share Pledge over the shares of Central European Media Enterprises N.V. and
the Contract Assignment, (ii) registration at Companies House UK of the Contract
Assignment, and (iii) service of a notice of assignment in respect of the
Contract Assignment (substantially in the form of Schedule 1 thereto), each
Security Document will, when executed and delivered, constitute a valid and
perfected (or have the analogous effect to being perfected under applicable law)
security interest in the collateral covered by such Security Document, securing
payment of all principal, interest and other amounts payable to EBRD under the
Financing Agreements. Except for the security interests granted to the Security
Trustee pursuant to the terms of the Indenture, there is no other security
agreement or instrument creating or purporting to create a Lien on the
collateral secured by the Security Documents. The Security is not subject to
avoidance on liquidation of the Borrower or Central European Media Enterprises
N.V. or in bankruptcy, composition or other insolvency proceedings relating to
the Borrower or Central European Media Enterprises N.V.


(f)     Operational Documents. 



 
(1)
As at the date of this Agreement, the Operational Documents are in full force
and effect without modification from the forms provided to EBRD under Section
4.01(b).




 
(2)
The Group has all broadcasting licences necessary to operate its business as
currently conducted and, as at the date of this Agreement, the Licences
constitute all of the material broadcasting licences held by members of the
Group.




 
(3)
All of the Licences are in full force and effect and the grantee of each Licence
is in compliance in all material respects with all provisions thereof.




 
(4)
None of the Licences are the subject of any actual, pending or threatened,
challenge or revocation.




 
(5)
There has occurred no breach, and no event which with the giving of notice, the
passage of time or the making of any determination, or any combination thereof,
would constitute a breach, of the Framework Agreement.



(g)    Indenture. As at the date of this Agreement, the Indenture is in full
force and effect without modification from the form provided to EBRD pursuant to
Section 4.01(d).


(h)    TV Nova Group Agreement. As at the date of this Agreement, the TV Nova
Group Agreement is no longer in effect and there are no outstanding rights
and/or obligations of any party thereunder remaining to be performed.


(i)     Taxes. There is no Tax of any Governmental Authority to be imposed on or
by virtue of the execution, delivery or performance of any Financing Agreement
or necessary to ensure the legality, validity, enforceability or admissibility
in evidence thereof in Bermuda, the Netherlands, the Netherlands Antilles and
England.

16

--------------------------------------------------------------------------------



Section 2.04.
Acknowledgement and Repetition 



(a)    The Borrower acknowledges that it has made the representations and
warranties contained in Sections 2.01, 2.02 and 2.03 with the intention of
inducing EBRD to enter into this Agreement and that EBRD has entered into this
Agreement on the basis of, and in full reliance on, each of such representations
and warranties. The Borrower warrants, as of the date of this Agreement, that it
has no knowledge of any additional facts or matters the omission of which makes
any of such representations and warranties misleading or which would or might
reasonably be expected to affect the judgement of a prospective lender regarding
lending to the Borrower.


(b)    Any representation or warranty given hereunder which specifies that such
representation and warranty is provided hereunder "as of the date of this
Agreement" shall only be given on the date of this Agreement and shall not be
deemed to be repeated hereafter in connection with any Disbursement made
pursuant to this Agreement. In respect of all other representations and
warranties provided in this Article II, such representations and warranties
shall be deemed to be repeated on submission of each Disbursement request, on
each Disbursement date and on each Interest Payment Date.
 
 
ARTICLE III - LOAN


Section 3.01.
Amount and Currency



On and subject to the terms and conditions of this Agreement, EBRD agrees to
lend to the Borrower, on a revolving basis during the Commitment Period, a
maximum aggregate principal amount not to exceed €100,000,000 consisting of:


(1)    the A Loan in an amount not to exceed €50,000,000; and


(2)    the B Loan in an amount not to exceed €50,000,000.


Section 3.02.
Disbursements



(a)    Subject to Section 3.03 and Article IV, the Borrower may borrow and
reborrow the Commitment which shall be disbursed by EBRD from time to time on
any Business Day during the Commitment Period in one or more Disbursements upon
request of the Borrower; provided that not more than 10 Disbursements (excluding
Renewal Disbursements) may be made in any calendar year. The Borrower may
request a Disbursement by submitting to EBRD a facsimile transmission followed
by an original application for such Disbursement, in the form of Exhibit A and
in substance satisfactory to EBRD, at least 10 Business Days prior to the
proposed date of such Disbursement. Such application shall, unless EBRD
otherwise agrees, be irrevocable and binding on the Borrower.


(b)    Each Disbursement (other than a Disbursement of the entire undisbursed
amount of the Loan) shall be made (i) in an amount not to exceed the Available
Amount as at the date of such Disbursement, and (ii) in an amount of not less
than €5,000,000 and in integral multiples of €1,000,000.

17

--------------------------------------------------------------------------------



Section 3.03. Suspension and Cancellation


(a)    From time to time, EBRD may, by notice to the Borrower, suspend or cancel
the right of the Borrower to all or any portion of any further Disbursements:


(1)    if an Event of Default has occurred and is continuing; or


(2)    if the Board of Governors of EBRD has decided in accordance with Article
8, paragraph 3, of the Agreement Establishing the European Bank for
Reconstruction and Development that access by any Country of Operation to EBRD
resources should be suspended or otherwise modified; provided that in the event
of a decision pursuant to this Section 3.03(a)(2), only further Disbursements to
be applied to a Project in such Country of Operation shall be affected.


Upon the issuance of such notice by EBRD, the right of the Borrower to further
Disbursements shall be suspended or cancelled as indicated in the notice. The
exercise by EBRD of the right of suspension shall not preclude EBRD from
exercising its right of cancellation as provided in this Section 3.03, either
for the same or another reason, and shall not limit any other rights of EBRD
under the Financing Agreements.


(b)    The Borrower shall have the right at any time, on not less than 10
Business Days' notice to EBRD, to cancel in whole or in part the then unutilised
portion of the Commitment; provided that:


(1) the Borrower shall pay to EBRD on the date of cancellation all accrued
commitment charges on the cancelled portion of the Commitment and all other
amounts due and payable hereunder and a cancellation fee of 0.25% of the
cancelled amount of the Commitment; and


(2) in the case of a partial cancellation of the Commitment, such cancellation
shall be in an amount of not less than €5,000,000 and in an integral multiple of
€1,000,000 and the Commitment shall be reduced by the amount of such
cancellation during each of the remaining periods set forth in Schedule 1.


Any such notice of cancellation shall be irrevocable and binding on the
Borrower. No portion of the Commitment which is cancelled by the Borrower may be
reinstated.


(c)    Any undisbursed amount of the Loan shall automatically be cancelled at
the end of the Commitment Period.


Section 3.04.
Charges, Commissions and Fees



(a)    The Borrower shall pay to EBRD during the Commitment Period a commitment
charge:

18

--------------------------------------------------------------------------------



(1)    (i) from the date hereof until 10 May 2007, at the rate of 0.5% per annum
on so much of the A Loan as has not, from time to time, been disbursed to the
Borrower or cancelled, and (ii) in the case of an amount of the B Loan in
respect of which EBRD receives a formal commitment from a Participant to acquire
a Participation, from the date of such commitment as notified by EBRD to the
Borrower until 10 May 2007, at the rate of 0.5% per annum on so much of the B
Loan as has not, from time to time, been disbursed to the Borrower or cancelled;


(2)    from 11 May 2007 until 10 May 2008, at the rate of 0.75% per annum on so
much of the A Loan as had not, from time to time, been disbursed to the Borrower
or cancelled and 0.75% per annum on so much of the B Loan as has not, from time
to time, been disbursed to the Borrower or cancelled; and


(3)    from 11 May 2008 until the Final Maturity Date, at the rate of 1% per
annum on so much of the A Loan as has not, from time to time, been disbursed to
the Borrower or cancelled and 1% per annum on so much of the B Loan as has not,
from time to time, been disbursed to the Borrower or cancelled.


The commitment charge shall accrue from day to day and be calculated on the
basis of the actual number of days elapsed in the relevant period and a 360-day
year and shall be due and payable in arrears on each Interest Payment Date (even
though no interest may be payable on such date).


(b)    The Borrower shall pay to EBRD a front-end commission of (i) 1.75% of the
A Loan, provided that this amount shall be inclusive of the appraisal fee duly
paid in accordance with Section 3.04(c) below, and (ii) 1.75% of the B Loan.
Such front-end commission on the A Loan shall be due and payable not later than
the first Disbursement or seven Business Days after the date of this Agreement,
whichever is earlier, and on the B Loan shall be due and payable not later than
the first Disbursement or seven Business Days after the date EBRD receives a
formal commitment from a Participant to acquire a Participation, whichever is
earlier .


(c)    It is acknowledged that the Borrower has paid to EBRD an appraisal fee in
the amount of €100,000 prior to the date of this Agreement.


(d)    The Borrower shall pay to EBRD during the term of this Agreement an
annual loan administration fee in the amount of €10,000 per annum. Such loan
administration fee shall be due and payable in advance, for the initial year,
not later than the first Disbursement or seven Business Days after the date of
this Agreement, whichever is earlier and, for each subsequent year, on the first
Interest Payment Date following each anniversary of the date hereof. In the
event that a Participant hereafter acquires a Participation, the Borrower shall
pay to EBRD during the term of this Agreement an additional annual loan
administration fee in the amount of €5,000 per annum for each such Participant.
Such additional loan administration fee shall be due and payable in advance, for
the initial year, within 30 days after receipt by the Borrower of notice from
EBRD that such Participant has acquired such Participation and, for each
subsequent year, on the first Interest Payment Date following each anniversary
of the date on which such Participant acquired such Participation.

19

--------------------------------------------------------------------------------



(e)    Subject to Section 3.11(a), the charges, commissions and fees referred to
in this Section 3.04 are exclusive of any Tax which might be chargeable in
connection with such charges, commissions or fees. If any such Tax becomes
chargeable, the Borrower shall pay such Tax to EBRD at the same time that the
relevant charge, commission or fee becomes due and payable.


Section 3.05.
Interest



(a)    Except as provided in Section 3.06, the Borrower shall pay interest on
the principal amount of each Disbursement from time to time outstanding during
each Interest Period for such Disbursement at a rate equal to the sum of the
Margin and the Interbank Rate for such Interest Period.


(b)    Interest shall:


(1)    accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period;


(2)    be calculated on the basis of the actual number of days elapsed and a
360-day year; and


(3)    be due and payable on the Interest Payment Date which is the last day of
the relevant Interest Period.


(c)    On each Interest Determination Date, EBRD shall determine the interest
rate applicable during the relevant Interest Period and promptly give notice
thereof to the Borrower. Each determination by EBRD of the interest rate
applicable to any portion of the Loan shall be final, conclusive and binding
upon the Borrower unless shown by the Borrower to the satisfaction of EBRD that
any such determination has involved manifest error.


Section 3.06.
Default Interest



(a)    If the Borrower fails to pay when due any amount payable by it under this
Agreement, the overdue amount shall bear interest at a rate equal to the sum of:


(1)    2.0% per annum;


(2)    the Margin; and


(3)    the interest rate per annum offered in the Euro-zone interbank market on
the date two Business Days prior to the first day of the relevant Default
Interest Period (or, at EBRD's option, on the first day of such Default Interest
Period) for a deposit in the Loan Currency of an amount comparable to the
overdue amount for a period equal to the relevant Default Interest Period or, if
EBRD determines that deposits in the Loan Currency are not being offered in the
Euro-zone interbank market in such amounts or for such period, the cost to EBRD
(expressed as a rate per annum) of funding the overdue amount from whatever
sources it selects.


(b)    Default interest shall:


(1)    accrue from day to day from the due date to the date of actual payment,
after as well as before judgement, if any;
 
20

--------------------------------------------------------------------------------




(2)    be calculated on the basis of the actual number of days elapsed and a
360-day year;


(3)    be compounded at the end of each Default Interest Period; and


(4)    be due and payable forthwith upon demand.


(c)    Each determination by EBRD of the interest rates applicable to overdue
amounts and of Default Interest Periods shall be final, conclusive and binding
upon the Borrower unless shown by the Borrower to the satisfaction of EBRD that
any such determination has involved manifest error.


Section 3.07.
Repayment



The Borrower shall repay each Disbursement on the last day of the Interest
Period for such Disbursement and, provided that the Borrower submits an
application for Disbursement in accordance with the provisions of Section
3.02(a), the Borrower may refinance any maturing Disbursement with a Renewal
Disbursement. Subject to the terms of this Agreement, amounts repaid during the
Commitment Period may be reborrowed hereunder.


Section 3.08.
Prepayment



(a)    The Borrower shall have the right at any time, on not less than 10
Business Days' prior notice to EBRD, to prepay all or any part of the principal
amount of the Loan then outstanding; provided that:


(1)    the Borrower shall pay to EBRD at the same time all accrued interest and
other amounts payable on the principal amount of the Loan to be prepaid
(including, in the case of any amount of the Loan prepaid other than on the last
day of an Interest Period, all amounts payable in accordance with Section
3.12(a)) and all other amounts due and payable hereunder; and


(2)    in the case of a partial prepayment, such prepayment shall be in an
amount of not less than €5,000,000 and in an integral multiple of €1,000,000,
shall be applied pro rata between the A Loan and the B Loan in proportion to the
respective principal amounts thereof then outstanding.


Any such notice of prepayment by the Borrower shall be irrevocable and binding
on the Borrower and, upon delivery of such notice, the Borrower shall be
obligated to prepay the Loan in accordance with the terms thereof. Subject to
the terms of this Agreement, amounts of the Loan prepaid by the Borrower under
this Section 3.08(a) may be reborrowed.


(b)    If a Change of Control Triggering Event occurs, EBRD will have the right
to require the Borrower to prepay all or any part (equal to €50,000 and any
integral multiple of €1,000 in excess thereof) of the principal amount of the
Loan then outstanding plus accrued and unpaid interest and other amounts payable
to the date of repayment.

21

--------------------------------------------------------------------------------



Within 30 days following any Change of Control Triggering Event, the Borrower
will provide notice to EBRD stating:



 
(1)
that a Change of Control Triggering Event has occurred and that EBRD has the
right to require the Borrower to prepay all or any of the principal amount of
the Loan then outstanding in accordance with this Section 3.08(b) plus accrued
and unpaid interest and other amounts payable to the date of repayment;




 
(2)
the prepayment date, which shall be no earlier than 30 days nor later than 60
days from the date such notice is served (the “Change of Control Payment Date”);
and




 
(3)
the circumstances and relevant facts regarding the Change of Control.



If, not less than 10 days prior to the Change of Control Payment Date, EBRD
shall have given notice to the Borrower that it requires a prepayment and the
corresponding principal amount thereof, each in accordance with this Section
3.08(b) (a “Change of Control Prepayment Notice”) , the Borrower shall pay to
EBRD on the Change of Control Payment Date such principal amount plus accrued
interest and other amounts payable in connection therewith as notified by EBRD
to the Borrower. No amounts repaid pursuant to this Section 3.08(b) may be
reborrowed and all undisbursed amounts of the Commitment shall forthwith
automatically be cancelled on and from the date of the Change of Control
Prepayment Notice.


(c)    The provisions of Sections 6.06(b) and (c) shall govern any prepayment
required to be made hereunder following an Asset Disposition (as defined in the
Indenture).


(d)    If the Borrower shall (whether voluntarily or involuntarily) make any
prepayment, repurchase or early redemption of any Long-term Debt borrowed or
raised after the date of this Agreement (referred to in this Section 3.08(d) as
“New Long-term Debt”) or make any repayment of any New Long-term Debt pursuant
to any provision of any agreement or note which provides directly or indirectly
for acceleration of repayment in time or amount, then in any such case, if EBRD
so requires by notice to the Borrower, there shall be a contemporaneous
cancellation of a proportionate amount thereto of the Commitment. To the extent
that such proportionate amount exceeds the Available Amount, the Borrower shall
prepay such principal amount then outstanding of the Loan as is equal to such
excess. No portion of the Commitment which is cancelled pursuant to this Section
3.08(d) may be reinstated and no amounts repaid pursuant to this Section 3.08(d)
may be reborrowed.


Section 3.09.
Payments



(a)    All payments of principal, interest, charges, commissions, fees, expenses
and any other amounts due to EBRD under this Agreement shall be made, without
set-off or counterclaim, in the Loan Currency (or, in the case of costs and
expenses of EBRD, in the currency in which such costs and expenses were
incurred), for value on the due date, to such account as EBRD may from time to
time designate by notice to the Borrower.

22

--------------------------------------------------------------------------------



(b)    The sums to be disbursed by EBRD to the Borrower hereunder shall be
payable in the Loan Currency for value, unless otherwise agreed by the Borrower
and EBRD, on the value date requested by the Borrower in its Disbursement
application and to such correspondent account as the Borrower may designate in
its Disbursement application (with instructions to transfer such sums, at the
Borrower's risk and expense, to such account as the Borrower may designate in
its Disbursement application).


(c)    If the due date for any payment under this Agreement would otherwise fall
on a day which is not a Business Day, then such payment shall instead be due on
the next succeeding Business Day.


(d)    EBRD shall have the right, to the fullest extent permitted by law, to set
off any amount owed by EBRD to the Borrower, whether or not matured, against any
amount then due and payable by the Borrower under any Financing Agreement,
whether or not EBRD has demanded payment by the Borrower of such amount and
regardless of the currency or place of payment of either such amount. EBRD shall
have the right, to the fullest extent permitted by law, to deduct from the
proceeds of any Disbursement any charges, commissions, fees, expenses and other
amounts then due and payable by the Borrower to EBRD under any Financing
Agreement.


Section 3.10.
Insufficient Payments



(a)    If EBRD at any time receives less than the full amount then due and
payable to it under this Agreement, EBRD shall have the right to allocate and
apply the amount received in any way or manner and for such purpose or purposes
under this Agreement as EBRD in its sole discretion determines, notwithstanding
any instruction that the Borrower may give to the contrary.


(b)    The Borrower shall indemnify EBRD against any losses resulting from a
payment being received, or a claim being filed or an order or judgement being
given, hereunder in a currency or place other than the currency and place
specified in Section 3.09(a). The Borrower shall pay such additional amount as
is necessary to enable EBRD to receive, after conversion to such currency at a
market rate and transfer to such place, the full amount due to EBRD hereunder in
the currency and at the place specified in Section 3.09(a).


Section 3.11.
Taxes



(a)    The Borrower shall pay or cause to be paid, or reimburse EBRD on demand
for, all present and future Taxes, now or at any time hereafter levied or
imposed by any Governmental Authority of any jurisdiction out of which or
through which payments hereunder are made, on or in connection with the payment
of any amounts due to EBRD under this Agreement, whether in respect of the A
Loan or the B Loan. For the avoidance of doubt, this Section 3.11(a), together
with Sections 3.04(e) and 8.07(a), shall not apply with respect to any Tax
assessed on the Lender by reference to the net income received or receivable
(but not any sum deemed to be received or receivable) by the Lender.

23

--------------------------------------------------------------------------------



(b)    All payments of principal, interest and other amounts due to EBRD under
this Agreement, whether in respect of the A Loan or the B Loan, shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes; provided, however, that, in the event that the Borrower is prevented
by operation of law or otherwise from making such payments free and clear of
such deductions or withholdings, the principal, interest or other amount (as the
case may be) due under this Agreement shall be increased to such amount as may
be necessary to remit to EBRD the full amount it would have received had such
payment been made without such deductions or withholdings.


Section 3.12.
Unwinding Costs



(a)    If, for any reason (including, without limitation, an acceleration
pursuant to Section 7.02), any portion of the Loan is repaid or prepaid, or
becomes due and payable on a date other than the last day of an Interest Period,
the Borrower shall pay to EBRD on demand the amount, if any, by which:


(1)    the interest which would have accrued on such portion of the Loan from
the date on which such portion of the Loan has become due and payable to the
last day of the then current Interest Period at a rate equal to the Interbank
Rate for such Interest Period;


exceeds:


(2)    the interest which EBRD would be able to obtain if it were to place an
amount equal to such portion of the Loan on deposit with a leading bank in the
Euro-zone interbank market for the period commencing on the date on which such
portion of the Loan has become due and payable and ending on the last day of the
then current Interest Period.


(b)    If any overdue amount is paid on a date other than the last day of a
Default Interest Period, the Borrower shall pay to EBRD on demand the amount, if
any, by which:


(1)    the interest which would have accrued on such overdue amount from the
date of receipt of such overdue amount to the last day of the then current
Default Interest Period at a rate equal to the rate specified in Section
3.06(a)(3) for such Default Interest Period;


exceeds:


(2)    the interest which EBRD would be able to obtain if it were to place an
amount equal to such overdue amount on deposit with a leading bank in the
Euro-zone interbank market for the period commencing on the Business Day
immediately following the date of receipt of such overdue amount and ending on
the last day of the then current Default Interest Period.

24

--------------------------------------------------------------------------------



(c)    The Borrower shall forthwith upon notice from EBRD reimburse EBRD for any
costs, expenses and losses incurred by EBRD or any Participant, and not
otherwise recovered by EBRD under Sections 3.12(a) and (b), as a result of the
occurrence of an Event of Default, prepayment of any portion of the Loan on a
date other than the last day of an Interest Period, failure by the Borrower to
pay any amount when due hereunder, failure by the Borrower to borrow in
accordance with a Disbursement application submitted pursuant to Section 3.02 or
failure by the Borrower to make any prepayment in accordance with a notice of
prepayment delivered pursuant to Section 3.08.


(d)    A certificate of EBRD as to any amount payable under this Section 3.12
shall be final, conclusive and binding on the Borrower unless shown by the
Borrower to the satisfaction of EBRD to contain manifest error.


Section 3.13.
Increased Costs



(a)    The Borrower shall, from time to time on demand of EBRD, reimburse EBRD
for any net incremental costs to EBRD of making or maintaining, or committing to
make, the Loan or to any Participant of acquiring or maintaining its
Participation which result from:


(1)    the introduction of, or any change in, any applicable law or any
applicable guideline or policy (whether or not having the force of law), or any
change in the interpretation or application thereof by any governmental or
regulatory authority charged with the administration thereof; and/or


(2)    any compliance with any request from, or requirement of, any central bank
or other monetary or other authority;


which, subsequent to the date of this Agreement:


(A)    imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets held by, or deposits with or for the account
of, or loans by, EBRD or such Participant;


(B)    imposes a cost on EBRD or such Participant as a result of it having made
the Loan or acquired its Participation, as the case may be, or reduces the rate
of return on the overall capital of EBRD or such Participant which it would
otherwise have been able to achieve;


(C)    changes the basis of Tax on payments received by EBRD or such Participant
in respect of the Loan or its Participation, as the case may be, other than by a
change in taxation of the overall net income of EBRD or such Participant; or


(D)    imposes on EBRD or such Participant any other condition regarding the
making or maintaining of the Loan or the acquisition or maintaining of its
Participation, as the case may be.

25

--------------------------------------------------------------------------------



(b)    EBRD shall furnish to the Borrower with any such demand a certificate of
EBRD or the relevant Participant certifying:


(1)    that such net incremental costs have been incurred;


(2)    the circumstances giving rise to such net incremental costs;


(3)    that, in the opinion of EBRD or such Participant, it has exercised
reasonable efforts to minimise or eliminate such net incremental costs; and


(4)    the amount of such net incremental costs.


The certificate of EBRD or any Participant as to the amount of such net
incremental costs shall be final, conclusive and binding on the Borrower unless
shown by the Borrower to the satisfaction of EBRD to contain manifest error.


(c)    Notwithstanding anything in Section 3.08, the Borrower shall have the
right, on not less than 30 days' notice to EBRD (which notice shall be
irrevocable and binding on the Borrower), to prepay on any Interest Payment Date
that portion of the Loan on which EBRD informs the Borrower that such net
incremental costs are then being charged, provided that the Borrower shall pay
to EBRD at the same time all accrued interest and other amounts (including, any
such net incremental costs) payable on that portion of the principal amount of
the Loan to be prepaid and all other amounts due hereunder.


Section 3.14.
Illegality



Notwithstanding anything in this Agreement, if it is or becomes unlawful in any
jurisdiction for EBRD to make, maintain or fund the Loan or for any Participant
to maintain or fund its Participation, then:


(1)    upon request by EBRD, the Borrower shall, on the next Interest Payment
Date or such earlier date as EBRD may specify, prepay that portion of the
principal amount of the Loan which EBRD notifies to the Borrower as being
affected by such change, together with all accrued interest and other amounts
payable thereon; and


(2)    upon notice from EBRD, any portion of the Loan which EBRD notifies to the
Borrower as being affected by such change and which has not theretofore been
disbursed shall be cancelled immediately.


Section 3.15.
Loan Account



EBRD shall open and maintain on its books an account in the Borrower's name
showing the Disbursements and repayments thereof and the computation and payment
of interest, charges, commissions, fees and other amounts due and sums paid
hereunder. Such account shall be final, conclusive and binding on the Borrower
as to the amount at any time due from the Borrower hereunder, absent manifest
error.

26

--------------------------------------------------------------------------------



ARTICLE IV - CONDITIONS PRECEDENT


Section 4.01.
First Disbursement



The obligation of EBRD to make the first Disbursement shall be subject to the
prior fulfilment, in form and substance satisfactory to EBRD, or at the sole
discretion of EBRD the waiver, whether in whole or part and whether subject to
conditions or unconditional, of the following conditions precedent:


(a)    Financing Agreements. EBRD shall have received duly executed originals of
the following agreements:


(1)    the Subsidiary Guarantees;


(2)    the Intercreditor Agreement; and


(3)    the Security Documents referred to in Section 4.01(c).


(b)    Operational Documents. EBRD shall have received certified copies of the
following documents:


(1)    the Licences; and


(2)    the Framework Agreement.


(c)    Security. The Security shall have been validly created and perfected (or
have an analogous effect to being perfected under applicable law) in a manner
satisfactory to EBRD and EBRD shall have received duly executed originals of the
following Security Documents, together with any document, recording, filing,
notification, registration, notarisation or other evidence required, in the
opinion of EBRD, for the creation, validity, perfection (or having an analogous
effect to perfection under applicable law) or priority of the Security of EBRD
in or under such Security Documents:


(1)    the Share Pledges; and


(2)    the Contract Assignment.


(d)    Indenture. EBRD shall have received a certified copy of the Indenture.


(e)    Charters. EBRD shall have received certified copies of the Charters (and,
if relevant, certificates of registration (or evidence of filing thereof) and
certificates of compliance or good standing dated not more than five Business
Days prior to the date of the application for the first Disbursement) of the
Borrower and the Subsidiary Guarantors, each as amended to date.


(f)    Corporate Authorisations. EBRD shall have received certified copies of
all corporate (including, if required, shareholder) Authorisations necessary for
the due execution, delivery and performance of the Financing Agreements, and any
other documents in implementation thereof, by the Borrower and the Subsidiary
Guarantors, as applicable, and for the transactions contemplated thereby,
including the authorisations (whether by law, Charter, resolution or otherwise)
of the persons signing the Financing Agreements to sign such documents and to
bind the respective parties thereby.

27

--------------------------------------------------------------------------------



(g)    Specimen Signatures. EBRD shall have received:


(1)    a certificate of incumbency and authority of the Borrower substantially
in the form of Exhibit B; and


(2)    a certificate of an appropriate officer of each of the Subsidiary
Guarantors certifying the specimen signature of each person authorised to sign,
on behalf of such party, the Financing Agreements to be entered into and
performed by such party.


(h)    Governmental and Other Authorisations. EBRD shall have received originals
or certified copies of all Authorisations, including creditors' consents,
necessary for the execution, delivery and performance of the Financing
Agreements by the Borrower and the Subsidiary Guarantors and for the
transactions contemplated thereby, including:


(1)    the borrowing by the Borrower under this Agreement;


(2)    obligations of the Subsidiary Guarantors under the Subsidiary Guarantees;


(3)    the creation of the Security; and


(4)    the remittance to EBRD of all monies payable in respect of the Financing
Agreements,


other than any Authorisation of a routine or minor nature which is not necessary
at the time of the proposed Disbursement or which may only be obtained as the
Project progresses and in each case which is customarily granted in due course
after timely application, and in respect of which the Borrower or the relevant
Subsidiary Guarantor is not aware of any reason for it being unable to obtain in
due course such Authorisation.


(i)     Auditors Letter. EBRD shall have received a copy of a letter to the
Auditors from the Borrower substantially in the form of Exhibit C.


(j)     Participations. EBRD shall have received from Participants, upon terms
satisfactory to EBRD, formal commitments by such Participants, through the
execution of one or more Participation Agreements for the acquisition of
Participations in the B Loan in an aggregate amount equal to the full amount of
the B Loan.


(k)    Process Agent Appointments. EBRD shall have received written confirmation
from the agents for service of process appointed by the Borrower and the
Subsidiary Guarantors pursuant to the Financing Agreements of their acceptances
of such appointments.


(l)     Legal Opinions. EBRD shall have received the following legal opinions
regarding such matters incident to the transactions contemplated by the
Financing Agreements and Operational Documents as EBRD reasonably requests:

28

--------------------------------------------------------------------------------



(1)    the opinion of Conyers Dill & Pearman, special Bermuda counsel to the
Borrower;


(2)    the opinion of Houthoff Buruma, special Netherlands counsel to EBRD;


(3)    the opinion of Promes van Doorne, special Netherlands Antilles counsel to
EBRD;


(4)    the opinion of Ogilvy Renault, special English counsel to EBRD; and


(5)    the opinion of Kotrlik Bourgeault Andrusko, special counsel to the
Borrower in the Czech Republic.


Section 4.02.
All Disbursements



The obligation of EBRD to make any Disbursement, including (except as otherwise
provided) each Renewal Disbursement, shall also be subject to the fulfilment, in
form and substance satisfactory to EBRD, or at the sole discretion of EBRD the
waiver, whether in whole or part and whether subject to conditions or
unconditional, of the conditions that, on the date of the Borrower's application
for such Disbursement (other than in the case of a Renewal Disbursement) and on
the date of such Disbursement:


(a)    Continuing Validity of Documents. All agreements, documents and
instruments delivered to EBRD pursuant to Section 4.01 (other than Section
4.01(d) in the event that the Notes have been repaid) shall be in full force and
effect and unconditional (except for this Agreement having become unconditional,
if that is a condition of any such agreement).


(b)    Representations and Warranties. Subject to Section 2.04(b), the
representations and warranties made or confirmed by the Borrower and each
Subsidiary Guarantor in the Financing Agreements shall be true on and as of such
dates with the same effect as though such representations and warranties had
been made on and as of such dates.


(c)    No Default. No Default (or, in the case of a Renewal Disbursement, no
Event of Default) shall have occurred and be continuing and the Borrower shall
not, as a result of such Disbursement, be in violation of its Charter, any
provision contained in any agreement or instrument to which the Borrower is a
party (including this Agreement) or by which the Borrower is bound or any law
applicable to the Borrower.


(d)    No Material Adverse Change. Nothing shall have occurred which, in the
reasonable opinion of EBRD, is reasonably likely to have a Material Adverse
Effect.


(e)    Use of Proceeds. The proceeds of such Disbursement (other than Renewal
Disbursements) shall be needed for the following purposes:


(1)    until the aggregate principal amount of Disbursements (other than Renewal
Disbursements) reaches €100,000,000, the proceeds of each such Disbursement
shall be needed for the purposes of the Project; and

29

--------------------------------------------------------------------------------



(2)    thereafter, the proceeds of each Disbursement (other than Renewal
Disbursements) shall be needed in connection with the business operations
(including the Project) of the Borrower’s Subsidiaries in the Countries of
Operation or the treasury operations of the Borrower and its Subsidiaries,


and EBRD shall have received such evidence as to the proposed utilisation of the
proceeds of such Disbursement and the utilisation of the proceeds of any such
prior Disbursement as EBRD reasonably requests.


(f)     Fees and Expenses. EBRD shall have received payment of all amounts due
and owing to it under the Financing Agreements, including all fees and expenses
described in Section 3.04 and Section 5.13.


(g)    Disbursement Application. Other than in the case of a Renewal
Disbursement, EBRD shall have received an original of the Borrower's timely
application for such Disbursement substantially in the form of Exhibit A.


(h)    Other. EBRD shall have received such other documents and legal opinions
as EBRD may reasonably request.


Section 4.03.
Participations



Notwithstanding anything in this Agreement to the contrary, the obligation of
EBRD to make any Disbursement shall also be subject to the conditions that:


(1)    immediately after such Disbursement, the ratio of the aggregate amount of
the A Loan to the aggregate amount of the B Loan shall be one to one; and


(2)    EBRD shall not in any event be obligated to make any Disbursement of the
B Loan except to the extent that corresponding funds in an aggregate amount
equal to the amount of such Disbursement of the B Loan are provided to EBRD by
Participants pursuant to Participations.
 
 
ARTICLE V - AFFIRMATIVE COVENANTS


Unless EBRD otherwise agrees in writing:


Section 5.01.
Corporate Existence; Continuity of Business



(a)    The provisions of Section 4.5 of the Indenture (together with the
definitions set out in the Indenture insofar as they relate thereto) are hereby
incorporated herein mutatis mutandis as if set out herein in full.


(b)    The Borrower shall, and shall procure that its Subsidiaries shall,
conduct their businesses with due diligence and efficiency, in accordance with
sound financial and business practices and in compliance with all applicable
laws, including all money laundering laws. The Borrower shall use procurement
methods which ensure a sound selection of goods and services at fair market
value and that the Borrower is making its capital investments in a cost
effective manner.

30

--------------------------------------------------------------------------------



Section 5.02.
Project Implementation and Use of Proceeds



The Borrower shall procure that the proceeds of Disbursements are applied in
accordance with Section 4.02(e).


Section 5.03.
Business Plan and Budget



(a)    The Borrower shall ensure that the Business Plan is updated on an annual
basis as at the last day of each Financial Year, and shall provide a copy of
each such updated Business Plan to EBRD promptly (and in any event within 10
Business Days) after the adoption thereof by the Board of Directors of the
Borrower.


(b)    Without prejudice to Section 5.03(a), the Borrower shall notify EBRD of
any amendment from time to time to the Business Plan, where such amendment
results in a reduction of at least 20% against the prevailing consolidated
Segment EBITDA for the then current Financial Year and the next succeeding
Financial Year, as reported to EBRD in the then most recent Business Plan.
Notification by the Borrower under this Section 5.03(b) shall be made promptly
(and in any event within 10 Business Days) after the adoption of any such
amendment by the Board of Directors of the Borrower.


(c)    The Borrower shall adopt a Budget in respect of each Financial Year, and
shall provide a copy of such Budget to EBRD within 90 days after the last day of
the previous Financial Year or, if earlier, promptly (and in any event within 10
Business Days) after the adoption thereof by the Board of Directors of the
Borrower.


Section 5.04
Environmental and Social Compliance



(a)    The Borrower shall procure that the Project is carried out in material
compliance with the relevant environmental, health and safety regulations and
standards in effect from time to time in the jurisdiction in which the Project
is located and the European Union environmental and health and safety standards
existing on the date thereof, to the extent applicable.


(b)    The Borrower shall and shall procure that its Subsidiaries shall observe
all applicable laws and standards on employment, including those relating to the
employment of children and young people, discrimination at work, and forced
labour. Such applicable laws and standards shall include (i) the International
Labour Organisation’s fundamental conventions concerning the abolition of child
labour, the elimination of discrimination at the workplace and the elimination
of forced and compulsory labour and (ii) national law.

31

--------------------------------------------------------------------------------



Section 5.05.
Insurance



The Borrower shall and shall procure that the Subsidiary Guarantors and
Significant Subsidiaries shall maintain insurance against loss, damage and
liability in relation to their business and assets of a type and in an amount as
is usual for companies carrying on a business such as that carried on by them in
their respective geographic markets and will on demand by EBRD provide to EBRD
copies of the policies relating thereto.


Section 5.06.
Accounting



(a)    The Borrower shall maintain books of account and other records adequate
to present fairly the consolidated financial position, financial performance and
cash flows of the Borrower and its Subsidiaries and the results of its
operations (including the progress of the Project) in conformity with Generally
Accepted Accounting Principles.


(b)    The Borrower shall maintain as auditors of the Borrower a firm of
independent accountants of international standing.


(c)    The Borrower shall authorise, by a letter substantially in the form of
Exhibit C, the Auditors to communicate directly with EBRD at any time regarding
the Borrower's accounts and operations.


Section 5.07.
Continuing Governmental and Other Authorisations



The Borrower shall procure that all Authorisations (i) required for the purposes
described in Sections 4.01(f) and 4.01(h) and for ensuring the legality,
validity and enforceability of the Financing Agreements, and (ii) required from
time to time for the carrying out of the Project, are obtained, complied with
and maintained in force (or, where appropriate, renewed). The Borrower shall
procure that all the conditions and restrictions contained in, or imposed by,
such Authorisations are performed and observed.


Section 5.08.
Security



(a)    The Borrower shall and, in respect of the Share Pledge over the shares of
CME Media Enterprises B.V., shall procure that Central European Media
Enterprises N.V. shall create, perfect, maintain and, as appropriate, renew the
Security in a manner satisfactory to EBRD.


(b)    The Borrower shall procure that EBRD shall be entitled to share, on a
pari passu basis with the Security Trustee (as trustee for the holders of the
Notes), any security interest to which the Security Trustee becomes entitled
pursuant to the terms of the Indenture so long as any amount is or may become
outstanding under the Financing Agreements.

32

--------------------------------------------------------------------------------



Section 5.09.
Compliance with Other Obligations



The Borrower shall and shall procure that each of the Subsidiary Guarantors and
Significant Subsidiaries shall comply in all material respects with all material
agreements (other than intra-Group agreements) to which the Borrower or such
Restricted Subsidiary is a party or by which it or any of its properties or
assets is bound.


Section 5.10.
Taxes



(a)    The Borrower shall and shall procure that each of the Subsidiary
Guarantors and Significant Subsidiaries shall pay when due all of their Taxes,
including any Taxes against any of their properties, other than Taxes which are
being contested in good faith and by proper proceedings and/or as to which
adequate reserves have been set aside for the payment thereof. The Borrower
shall and shall procure that each of the Subsidiary Guarantors and Significant
Subsidiaries shall make timely filings of all Tax returns and governmental
reports required to be filed or submitted under any applicable law.


(b)    The Borrower shall and shall procure that each of its relevant
Subsidiaries shall pay all Taxes payable on, or in connection with, the
execution, issue, delivery, registration or notarisation of any Financing
Agreement or any other document related to this Agreement. Upon notice from
EBRD, the Borrower shall pay to EBRD, or reimburse EBRD for, an amount equal to
any such Taxes levied on or paid by EBRD.


Section 5.11.
Operational Documents 



(a)    The Borrower shall and shall procure that each of its relevant
Subsidiaries shall obtain and maintain in full force and effect (or, where any
such Licence is to expire during the term of this Agreement, renew) each of the
Licences and shall procure that each of its relevant Subsidiaries shall comply
at all times in all material respects with all provisions thereof.


(b)    The Borrower shall and shall procure that CME Media Enterprises B.V.
shall maintain the Framework Agreement in full force and effect and perform its
obligations under, and not commit any breach of or default under, such
agreement.


Section 5.12.
Further Documents



The Borrower shall execute all such other documents and instruments and do all
such other acts and things as EBRD may determine are necessary or desirable to
give effect to the provisions of the Financing Agreements (or to procure the
giving effect to such provisions) and to cause the Financing Agreements to be
duly registered, notarised and stamped in any applicable jurisdiction. The
Borrower hereby irrevocably appoints and constitutes EBRD as the Borrower's true
and lawful attorney with right of substitution (in the name of the Borrower or
otherwise) to execute such documents and instruments and to do such acts and
things in the name of and on behalf of the Borrower in order to carry out the
provisions hereof .

33

--------------------------------------------------------------------------------



Section 5.13.
Costs and Expenses



(a)    The Borrower shall, whether or not any Disbursement is made, pay to EBRD
or as EBRD may direct, within 30 days of EBRD furnishing to the Borrower the
invoice therefor (but, in any event, on or prior to the first Disbursement in
the case of costs and expenses incurred and invoiced to the Borrower prior to
the date of the first Disbursement), all reasonable out-of-pocket costs and
expenses (including, reasonable travel expenses and the reasonable fees and
expenses of outside counsel to EBRD and all other reasonable financial,
accounting, environmental and other consulting fees and expenses) incurred by
EBRD in connection with:


(1)    the assessment, preparation, negotiation and arrangement of the Loan by
EBRD;


(2)    the preparation, review, negotiation, execution and, where appropriate,
stamping, registration and notarisation of the Financing Agreements, the
Operational Documents and the Security and any other documents related thereto;


(3)    the giving of any legal opinions hereunder; and


(4)    the administration of the Financing Agreements, including visits by
environmental staff (but, for the avoidance of doubt, excluding amounts
representing any salaries of employees of EBRD),


provided that amounts payable in respect of paragraphs (1), (2) and (3) above
shall be governed by the terms of the mandate letter dated 11 January, 2006
between (inter alia) the Borrower and EBRD.


(b)    The Borrower shall pay to EBRD or as EBRD may direct, on demand, all
fees, costs and expenses (including, legal fees and expenses) incurred by EBRD:


(1)    in the determination of whether there has occurred a Default;


(2)    in respect of the preservation or enforcement of any of its rights under
any Financing Agreement and the collection of any amount owing to EBRD; and


(3)    in connection with the assessment, preparation, review, negotiation,
execution and, where appropriate, registration and notarisation of any amendment
to or waiver of any Financing Agreement or any other document related thereto.


Section 5.14.
Reports; Furnishing of Information



(a)    (1)    The provisions of Section 4.12 (excluding Section 4.12(3) and the
final paragraph of Section 4.12) of the Indenture (together with the definitions
set out in the Indenture insofar as they relate thereto) are hereby incorporated
herein mutatis mutandis as if set out herein in full, provided that the
requirement to provide to or make information available to the Trustee or the
holders of the Notes shall not be incorporated mutatis mutandis herein.

34

--------------------------------------------------------------------------------


 
(2)    Insofar as the annual and quarterly information required under Section
5.14(a)(1) is not filed with the Commission and/or is not publicly available by
reference to the internet website of the Borrower within the time required
thereunder (by reference to Section 4.12 of the Indenture) the Borrower shall,
promptly upon becoming aware thereof, provide paper copies thereof to EBRD in
the form required under Regulation S-X.
 
(b)    Within 45 days after the end of each quarter of each Financial Year, the
Borrower shall notify EBRD of the Leverage Ratio for the Borrower and its
Restricted Subsidiaries as at the date of each Incurrence of Indebtedness by the
Borrower or any of the Subsidiary Guarantors during such quarter.


(c)    Within 60 days after the end of each Financial Year, the Borrower shall
furnish to EBRD a statement of the principal repayments scheduled to be made in
each succeeding Financial Year up to and including the Financial Year ending on
31 December 2011 (and any subsequent Financial Year to the extent that any
amounts may remain outstanding hereunder by the Borrower in such Financial Year)
in respect of all of its Indebtedness other than amounts required for a
mandatory reduction referred to in the exception to Section 6.13.


(d)    As soon as available but, in any event, within 60 days after the end of
each Financial Year, the Borrower shall furnish to EBRD information on the
identity and nationality of the contractor and the value of the contract in
respect of any contract awarded by the Borrower or any Subsidiary relating to
the Project (A) which is in respect of construction or works and has a value in
excess of €5,000,000 (or the equivalent thereof in other currencies at then
current rates of exchange), or (B) which is in respect of the purchase of goods
or the provision of consultancy services with a value in excess of €1,000,000
(or the equivalent thereof in other currencies at then current rates of
exchange).


(e)    As soon as available but, in any event, within 60 days after the end of
each Financial Year, the Borrower shall furnish to EBRD a report, in form and
scope satisfactory to EBRD, on Environmental Matters and Social Matters arising
in relation to the Borrower or the Project during such Financial Year, such
report to be in the form set out in Exhibit G hereto.


(f)     The Borrower shall promptly notify EBRD of any amendments and/or
supplements to the Indenture and shall provide certified copies to EBRD promptly
upon execution thereof.


(g)    The Borrower shall promptly notify EBRD of:


(1)    any proposed material change in the nature or scope of the Project or the
business or operations of the Borrower or any Restricted Subsidiary; and


(2)    any event or condition (including, any pending or threatened litigation,
arbitration or administrative proceeding and any damage to or destruction of
Project facilities) which is reasonably likely to have a Material Adverse
Effect.


(h)    Immediately upon the occurrence of any Default, the Borrower shall give
EBRD notice thereof specifying the nature of such Default and any steps the
Borrower is taking to remedy the same.

35

--------------------------------------------------------------------------------



(i)     Immediately upon the occurrence of any incident or accident relating to
the Borrower or any Subsidiary or the Project which is likely to have a material
adverse effect on the environment, health or safety, the Borrower shall give
EBRD notice thereof specifying the nature of such incident or accident and any
steps which are being taken to remedy the same. Without limiting the generality
of the foregoing, an incident or accident is likely to have a material adverse
effect on the environment, health or safety if any applicable law requires
notification of such incident or accident to any Governmental Authority, such
incident or accident involves fatality or multiple serious injuries requiring
hospitalisation or such incident or accident has become public knowledge whether
through media coverage or otherwise.


(j)     The Borrower shall furnish promptly to EBRD such other information as
EBRD may from time to time reasonably request (including, in order to facilitate
EBRD’s evaluation of the Project). Upon request of EBRD acting reasonably, the
Borrower shall and shall procure that any Significant Subsidiary shall permit
representatives of EBRD (including, any consultants engaged by EBRD) to visit
the Project or any of the premises where the operations of the Borrower or such
Significant Subsidiary (as the case may be) is conducted or where the Project is
being carried out and to have access to the books of account and records of the
Borrower, each Subsidiary Guarantor and each Significant Subsidiary (as the case
may be).
 
 
ARTICLE VI - NEGATIVE COVENANTS


Unless EBRD otherwise agrees in writing:


Section 6.01.
Limitation on Indebtedness



The provisions of Section 4.3 of the Indenture (together with the definitions
set out in the Indenture insofar as they relate thereto) are hereby incorporated
herein mutatis mutandis as if set out herein in full, provided that, for the
purposes of the definition of "Refinancing Indebtedness", if the Indebtedness
being refinanced is Indebtedness of the Borrower or a Subsidiary Guarantor then
such Refinancing Indebtedness should also be Indebtedness of the Borrower or
Subsidiary Guarantor (as the case may be) that Incurred the initial
Indebtedness.


Section 6.02.
Limitation on Restricted Payments; Investments



The provisions of Section 4.4 of the Indenture (together with the definitions
set out in the Indenture insofar as they relate thereto) are hereby incorporated
herein mutatis mutandis as if set out herein in full, and references to
“Default” and “Event of Default” shall be defined in accordance with Section
1.01 hereof.

36

--------------------------------------------------------------------------------



Section 6.03.
Limitation on Liens



The provisions of Section 4.6 of the Indenture (together with the definitions
set out in the Indenture insofar as they relate thereto) are hereby incorporated
herein mutatis mutandis as if set out herein in full.


Section 6.04.
Waiver of Stay; Extension or Usury Laws



The provisions of Section 4.7 of the Indenture (together with the definitions
set out in the Indenture insofar as they relate thereto) are hereby incorporated
herein mutatis mutandis as if set out herein in full.


Section 6.05.
Limitation on Restrictions on Distributions from Restricted Subsidiaries



The provisions of Section 4.8 of the Indenture (together with the definitions
set out in the Indenture insofar as they relate thereto) are hereby incorporated
herein mutatis mutandis as if set out herein in full.


Section 6.06.
Limitation on Sales of Assets and Subsidiary Stock



(a)    The provisions of Section 4.9 of the Indenture (together with the
definitions set out in the Indenture insofar as they relate thereto) are hereby
incorporated herein mutatis mutandis as if set out herein in full, save that the
provisions of Section 6.06(b) and (c) below shall apply hereunder in connection
with any Asset Disposition Offer under, and shall supplement, Section 4.9 of the
Indenture.


(b)    The parties hereto agree and acknowledge that, for the purposes of
Section 4.9 of the Indenture, the Indebtedness arising under this Agreement
constitutes Pari Passu Indebtedness and/or Pari Passu Notes, as the context
requires. For the avoidance of doubt, in the event that an Asset Disposition
Offer is made under Section 4.9 of the Indenture, the Borrower will be required
to make such Asset Disposition Offer to EBRD in accordance with the procedures
and under the terms and conditions outlined in Section 4.9 of the Indenture.
Amounts of the Loan prepaid by the Borrower under this Section 6.06(b) may not
be reborrowed and the Commitment shall reduce accordingly.


(c)    For the purposes of this Section 6.06, capitalised terms not otherwise
defined in this Agreement shall have the meanings ascribed to them in the
Indenture.


Section 6.07.
Limitation on Affiliate Transactions; Arm’s Length Transactions



The provisions of Section 4.10 of the Indenture (together with the definitions
set out in the Indenture insofar as they relate thereto) are hereby incorporated
herein mutatis mutandis as if set out herein in full.

37

--------------------------------------------------------------------------------



Section 6.08.
Limitation on Lines of Business



The provisions of Section 4.13 of the Indenture (together with the definitions
set out in the Indenture insofar as they relate thereto) are hereby incorporated
herein mutatis mutandis as if set out herein in full.


Section 6.09.
Merger, Amalgamation and Consolidation



The provisions of Section 4.18 of the Indenture (together with the definitions
set out in the Indenture insofar as they relate thereto) are hereby incorporated
herein mutatis mutandis as if set out herein in full, and all obligations
therein by the Issuer or a Subsidiary Guarantor (or a Successor Company or
Successor Guarantor) to the Trustee in respect of the Notes, the Indenture or
the Subsidiary Guarantees thereunder shall be read and construed as the
Borrower’s or Subsidiary Guarantor’s (or a Successor Company’s or Successor
Guarantor’s) obligations to EBRD in respect of the Loan, this Agreement or the
Subsidiary Guarantees hereunder, and all references to “Default” and “Event of
Default” shall be defined in accordance with Section 1.01 hereof.


Section 6.10.
Limitation on Sale of Stock of Restricted Subsidiaries



The provisions of Section 4.20 of the Indenture (together with the definitions
set out in the Indenture insofar as they relate thereto) are hereby incorporated
herein mutatis mutandis as if set out herein in full.


Section 6.11.
Limitation on Guarantees of the Borrower and Subsidiary Guarantor Indebtedness



The provisions of Section 4.21 of the Indenture (together with the definitions
set out in the Indenture insofar as they relate thereto) are hereby incorporated
herein mutatis mutandis as if set out herein in full, and the reference therein
to the “Notes” shall be read and construed as a reference to the “Loan”
hereunder.


Section 6.12.
Impairment of Security Interest



The provisions of Section 4.22 of the Indenture (together with the definitions
set out in the Indenture insofar as they relate thereto) are hereby incorporated
herein mutatis mutandis as if set out herein in full, and references therein to
the “Collateral” shall be read and construed as references to the “Security”
hereunder and the reference therein to the “Security Documents” shall be read
and construed as a reference to the Security Documents hereunder.


Section 6.13.
Repayment of Indebtedness



The Borrower shall not enter into or permit to subsist any financial debt of the
Borrower to any third party and/or any amounts payable by the Borrower on
capital leases or similar financial instruments in respect of which, in any such
case, scheduled principal repayments exceed US$20,000,000 in any calendar year
while any amounts are outstanding or may become due by the Borrower hereunder
(except for any amounts required for the mandatory reduction of the revolving
facility dated 29 July 2005 between ING Bank N.V. and Produkcija Plus storitveno
podjetje d.o.o. and the Czech Loans).

38

--------------------------------------------------------------------------------



Section 6.14.
Changes to Project and Charter



(a)    The Borrower shall not change, or permit changes to be made to, the
nature or scope of the Project in any material way.


(b)    The Borrower shall not make changes to its Charter in any manner which
would be inconsistent with the provisions of any Financing Agreement.
 
 
ARTICLE VII - EVENTS OF DEFAULT


Section 7.01.
Events of Default



Each of the following events and occurrences shall constitute an Event of
Default under this Agreement:


(a)    Payments. The Borrower or any Subsidiary Guarantor fails to pay when due
any amount payable pursuant to any Financing Agreement at the place and in the
currency in which it is expressed to be payable.


(b)    Covenants. The Borrower or any Subsidiary Guarantor fails to perform in a
timely manner any of its obligations under any Financing Agreement or any other
agreement between the Borrower or such Subsidiary Guarantor and EBRD, the
failure to perform such obligation is not referred to elsewhere in this Section
7.01 and, if capable of remedy, such failure to perform has continued for a
period of 30 days after notice thereof has been given to the Borrower by EBRD.


(c)    Framework Agreement. The Borrower fails to perform in a timely manner any
of its obligations under the Framework Agreement, the failure to perform such
obligation is not referred to elsewhere in this Section 7.01 and, if capable of
remedy, such failure to perform has continued for a period of 30 days after
notice thereof has been given to the Borrower by EBRD.


(d)    Czech Licence. (i) The TV Nova Licence is (whether in whole or in part)
terminated, suspended, withdrawn, revoked, materially modified or varied (in
such a way that such modification or variation is reasonable likely to have a
Material Adverse Effect) or cancelled (including, without limiting the
generality of the foregoing, declared illegal or unenforceable or nullified) or
otherwise expires and is not renewed prior to its expiration or otherwise ceases
to be in full force and effect; or (ii) any event occurs which is reasonably
likely to give rise to such termination, suspension, withdrawal, revocation,
cancellation, expiry or cessation in circumstances where the Borrower is unable
to demonstrate to the reasonable satisfaction of the EBRD within 30 (thirty)
days of such event occurring that such termination, suspension, withdrawal,
revocation, cancellation, expiry or cessation will not occur or that it is
taking steps agreed with EBRD to mitigate the risk of such termination,
suspension, withdrawal, revocation, cancellation, expiry or cessation.

39

--------------------------------------------------------------------------------



(e)    Other Licences. (i) Any of the Licences other than the TV Nova Licence is
(whether in whole or in part) terminated, suspended, withdrawn, revoked,
materially modified or varied or cancelled (including, without limiting the
generality of the foregoing, declared illegal or unenforceable or nullified) or
otherwise expires and is not renewed prior to its expiration or otherwise ceases
to be in full force and effect (in such a way as to be reasonably likely to have
a Material Adverse Effect); or (ii) any event occurs which is reasonably likely
to give rise to such termination, suspension, withdrawal, revocation,
cancellation, expiry or cessation in circumstances where the Borrower is unable
to demonstrate to the reasonable satisfaction of the EBRD within 30 (thirty)
days of such event occurring that such termination, suspension, withdrawal,
revocation, cancellation, expiry or cessation will not occur or is not
reasonably likely to have a Material Adverse Effect, or that it is taking steps
agreed with EBRD to mitigate the risk of such termination, suspension,
withdrawal, revocation, cancellation, expiry or cessation.


(f)    Representations. Any representation or warranty made or confirmed by the
Borrower or any Subsidiary Guarantor in any Financing Agreement was false or
misleading in any material respect when made or repeated.


(g)    Nationalisation. Any Governmental Authority condemns, nationalises,
seizes or otherwise expropriates all or any substantial part of the property or
other assets of the Borrower, any Subsidiary Guarantor or any Significant
Subsidiary or of its share capital, or assumes custody or control of such
property or other assets or of the business or operations of the Borrower, any
Subsidiary Guarantor or any Significant Subsidiary or of its share capital, or
acquires majority ownership of the Borrower, any Subsidiary Guarantor or any
Significant Subsidiary or takes any action for the dissolution or
disestablishment of the Borrower, any Subsidiary Guarantor or any Significant
Subsidiary or any action that would prevent the Borrower, any Subsidiary
Guarantor or any Significant Subsidiary or its officers from carrying on its
business or operations or a substantial part thereof. 


(h)    Bankruptcy. A decree or order by a court is entered adjudging the
Borrower, any Subsidiary Guarantor or any Significant Subsidiary bankrupt or
insolvent or ordering the winding up or liquidation of its affairs; or a
petition is filed seeking reorganisation, administration, arrangement,
adjustment, composition or liquidation of or in respect of the Borrower, any
Subsidiary Guarantor or any Significant Subsidiary under any applicable law; or
a receiver, administrator, liquidator, assignee, trustee, sequestrator, secured
creditor or other similar official is appointed over or in respect of the
Borrower, any Subsidiary Guarantor or any Significant Subsidiary or any
substantial part of its property or assets; or the Borrower, any Subsidiary
Guarantor or any Significant Subsidiary institutes proceedings to be adjudicated
bankrupt or insolvent, or consents to the institution of bankruptcy or
insolvency proceedings against it, or files a petition or answer or consent
seeking reorganisation, administration, relief or liquidation under any
applicable law, or consents to the filing of any such petition or to the
appointment of a receiver, administrator, liquidator, assignee, trustee,
sequestrator, secured creditor or other similar official of the Borrower, any
Subsidiary Guarantor or any Significant Subsidiary or of any substantial part of
its property, or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts generally as they become due; or any
other event occurs which under any applicable law would have an effect analogous
to any of the events listed in this Section.

40

--------------------------------------------------------------------------------



(i)     Indebtedness. Any Indebtedness of the Borrower, any Subsidiary Guarantor
or any Significant Subsidiary (other than the Loan or Indebtedness owed to the
Borrower, any Subsidiary Guarantor or any Restricted Subsidiary) in excess of
US$25,000,000 (or the equivalent thereof in other currencies) is not paid when
due nor within any applicable period of grace; or a default of any nature occurs
under any agreement pursuant to which there is outstanding any such Indebtedness
and such default continues beyond any applicable period of grace; or any such
Indebtedness becomes prematurely due and payable or is placed on demand as a
result of a default (however described under the terms of such Indebtedness).


(j)     Material Adverse Effect. Any circumstance or event occurs which, in the
reasonable opinion of EBRD, is likely to have a Material Adverse Effect.


Section 7.02.
Consequences of Default



If an Event of Default occurs and is continuing, then EBRD may at its option, by
notice to the Borrower, declare all or any portion of the principal of, and
accrued interest on, the Loan (together with any other amounts accrued or
payable under this Agreement) to be, and the same shall thereupon become
(anything in this Agreement to the contrary notwithstanding), either:


(1)    due and payable on demand; or


(2)    immediately due and payable without any further notice and without any
presentment, demand or protest of any kind, all of which are hereby expressly
waived by the Borrower.
 
 
ARTICLE VIII - MISCELLANEOUS


Section 8.01.
Term of Agreement



This Agreement shall continue in force until the date that the obligation of
EBRD to make Disbursements hereunder has terminated in accordance with the terms
hereof or, if later, until all moneys payable hereunder have been fully paid in
accordance with the provisions hereof; provided that the indemnities and
warranties of the Borrower and the provisions of Section 8.03, Section 8.08,
Section 8.09 and Section 8.10 shall survive repayment of the Loan and
termination of this Agreement.

41

--------------------------------------------------------------------------------



Section 8.02.
Entire Agreement; Amendment and Waiver



This Agreement and the documents referred to herein constitute the entire
obligation of the parties hereto with respect to the subject matter hereof and
shall supersede any prior expressions of intent or understandings with respect
to this transaction. Any amendment to, waiver by EBRD of any of the terms or
conditions of, or consent given by EBRD under, this Agreement (including, this
Section 8.02) shall be in writing, signed by EBRD and, in the case of an
amendment, by the Borrower. The parties to this Agreement may by agreement
rescind or vary this Agreement without the consent of any person that is not a
party to this Agreement. In the event that EBRD waives a condition to any
Disbursement, the Borrower shall, by receiving the proceeds of such
Disbursement, be deemed to have agreed to all of the terms and conditions of
such waiver.


Section 8.03.
Notices



Any notice, application or other communication to be given or made under this
Agreement to EBRD or to the Borrower shall be in writing. Except as otherwise
provided in this Agreement, such notice, application or other communication
shall be deemed to have been duly given or made when it is delivered by hand,
courier or facsimile transmission to the party to which it is required or
permitted to be given or made at such party's address specified below or at such
other address as such party designates by notice to the party giving or making
such notice, application or other communication.




For the Borrower:


Central European Media Enterprises Ltd.
c/o CME Development Corp.
Aldwych House
81 Aldwych
London WC2B 4HN
United Kingdom



 
Attention:
General Counsel




 
Fax:
+44-20-7430-5403



For EBRD:


European Bank for Reconstruction and Development
One Exchange Square
London EC2A 2JN
United Kingdom



 
Attention:
Operation Administration Unit




 
Fax:
+44-20-7338-6100

 
42

--------------------------------------------------------------------------------


 
Section 8.04.
English Language



All documents to be furnished or communications to be given or made under this
Agreement shall be in the English language or, if in another language, shall be
accompanied by a translation into English certified by the party providing such
document, which translation shall be the governing version between the Borrower
and EBRD.


Section 8.05.
Financial Calculations



All financial calculations to be made under, or for the purposes of, this
Agreement shall be made in accordance with Generally Accepted Accounting
Principles and, except as otherwise required to conform to the provisions of
this Agreement, shall be made using the then most recently issued quarterly
Financial Statements which the Borrower is required to furnish to EBRD from time
to time under Section 5.14(a); provided, however, that:


(1)    if the relevant quarterly Financial Statements should be in respect of
the last quarter of a Financial Year then such calculations shall instead be
made from the audited Financial Statements for the relevant Financial Year; and


(2)    if there should occur any material adverse change in the financial
condition of the Borrower after the end of the period covered by the relevant
Financial Statements, then such material adverse change shall also be taken into
account in calculating the relevant figures.


Section 8.06.
Rights, Remedies and Waivers



(a)    The rights and remedies of EBRD in relation to any misrepresentations or
breach of warranty on the part of the Borrower shall not be prejudiced by any
investigation by or on behalf of EBRD into the affairs of the Borrower, by the
execution or the performance of this Agreement or by any other act or thing
which may be done by or on behalf of EBRD in connection with this Agreement and
which might, apart from this Section, prejudice such rights or remedies.


(b)    No course of dealing or waiver by EBRD in connection with any condition
of Disbursement under this Agreement shall impair any right, power or remedy of
EBRD with respect to any other condition of Disbursement or be construed to be a
waiver thereof.


(c)    No action of EBRD in respect of any Disbursement shall affect or impair
any right, power or remedy of EBRD in respect of any other Disbursement. Without
limiting the foregoing, the right of EBRD to require compliance with any
condition under this Agreement which may be waived by EBRD in respect of any
Disbursement is, unless otherwise notified to the Borrower by EBRD, expressly
preserved for the purposes of any subsequent Disbursement.

43

--------------------------------------------------------------------------------



(d)    No course of dealing and no delay in exercising, or omission to exercise,
any right, power or remedy accruing to EBRD upon any default under this
Agreement or any other agreement shall impair any such right, power or remedy or
be construed to be a waiver thereof or an acquiescence therein. No single or
partial exercise of any such right, power or remedy shall preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. No
action of EBRD in respect of any such default, or acquiescence by it therein,
shall affect or impair any right, power or remedy of EBRD in respect of any
other default.


(e)    The rights and remedies provided in this Agreement and the other
Financing Agreements are cumulative and not exclusive of any other rights or
remedies, whether provided by applicable law or otherwise.


Section 8.07.
Indemnification



(a)    Subject to the provisions of this Agreement, the Borrower assumes full
liability for, and agrees to and shall indemnify and hold harmless EBRD and its
officers, directors, employees, agents and servants against and from, any and
all liabilities, obligations, losses, damages (compensatory, punitive or
otherwise), penalties, claims, actions, Taxes, suits, costs and expenses
(including, reasonable legal counsel's fees and expenses and costs of
investigation) of whatsoever kind and nature, including, without prejudice to
the generality of the foregoing, those arising in contract or tort (including,
negligence) or by strict liability or otherwise, which are imposed on, incurred
by or asserted against EBRD or any of its officers, directors, employees, agents
or servants (whether or not also indemnified by any other person under any other
document) and which in any way relate to or arise out of, whether directly or
indirectly:


(1)    any of the transactions contemplated by any Financing Agreement or the
execution, delivery or performance thereof;


(2)    the operation or maintenance of the facilities of any member of the Group
or the ownership, control or possession thereof by any member of the Group; or


(3)    the exercise by EBRD of any of its rights and remedies under any of the
Financing Agreements;


provided that EBRD shall not have any right to be indemnified hereunder for its
own gross negligence or wilful misconduct.


(b)    The Borrower acknowledges that EBRD is entering into this Agreement, and
has acted, solely as a lender, and not as an advisor, to the Borrower. The
Borrower represents and warrants that, in entering into the Financing
Agreements, it has engaged, and relied upon advice given to it by, its own
legal, financial and other professional advisors and it has not relied on and
will not hereafter rely on any advice given to it by EBRD.

44

--------------------------------------------------------------------------------



Section 8.08.
Governing Law 



This Agreement shall be governed by and construed in accordance with English
law.


Section 8.09.
Arbitration and Jurisdiction 



(a)    Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity hereof, shall be settled by
arbitration in accordance with the UNCITRAL Arbitration Rules as at present in
force. There shall be one arbitrator and the appointing authority shall be LCIA.
The seat and place of arbitration shall be London, England and the English
language shall be used throughout the arbitral proceedings. The parties hereby
waive any rights under the Arbitration Act 1996 or otherwise to appeal any
arbitration award to, or to seek determination of a preliminary point of law by,
the courts of England. The arbitral tribunal shall not be authorised to take or
provide, and the Borrower agrees that it shall not seek from any judicial
authority, any interim measures of protection or pre-award relief against EBRD,
any provisions of the UNCITRAL Arbitration Rules notwithstanding. The arbitral
tribunal shall have authority to consider and include in any proceeding,
decision or award any further dispute properly brought before it by EBRD (but no
other party) insofar as such dispute arises out of any Financing Agreement, but,
subject to the foregoing, no other parties or other disputes shall be included
in, or consolidated with, the arbitral proceedings. In any arbitral proceeding,
the certificate of EBRD as to any amount due to EBRD under any Financing
Agreement shall be prima facie evidence of such amount unless the findings in
such certificate involve manifest error.


(b)    Notwithstanding Section 8.09(a), this Agreement and the other Financing
Agreements, and any rights of EBRD arising out of or relating to this Agreement
or any other Financing Agreement, may, at the option of EBRD, be enforced by
EBRD in the courts of Bermuda or England or in any other courts having
jurisdiction. For the benefit of EBRD, the Borrower hereby irrevocably submits
to the non-exclusive jurisdiction of the courts of England with respect to any
dispute, controversy or claim arising out of or relating to this Agreement or
any other Financing Agreement, or the breach, termination or invalidity hereof
or thereof. The Borrower hereby irrevocably designates, appoints and empowers
CME Development Corp. at its registered office (being, on the date hereof, at
Aldwych House, 81 Aldwych, London WC2B 4HN, England) to act as its authorised
agent to receive service of process and any other legal summons in England for
purposes of any legal action or proceeding brought by EBRD in respect of any
Financing Agreement. The Borrower hereby irrevocably consents to the service of
process or any other legal summons out of such courts by mailing copies thereof
by registered airmail postage prepaid to its address specified herein. The
Borrower covenants and agrees that, so long as it has any obligations under this
Agreement, it shall maintain a duly appointed agent to receive service of
process and any other legal summons in England for purposes of any legal action
or proceeding brought by EBRD in respect of any Financing Agreement and shall
keep EBRD advised of the identity and location of such agent. Nothing herein
shall affect the right of EBRD to commence legal actions or proceedings against
the Borrower in any manner authorised by the laws of any relevant jurisdiction.
The commencement by EBRD of legal actions or proceedings in one or more
jurisdictions shall not preclude EBRD from commencing legal actions or
proceedings in any other jurisdiction, whether concurrently or not. The Borrower
irrevocably waives any objection it may now or hereafter have on any grounds
whatsoever to the laying of venue of any legal action or proceeding and any
claim it may now or hereafter have that any such legal action or proceeding has
been brought in an inconvenient forum.

45

--------------------------------------------------------------------------------



(c)    The Borrower agrees to the provisions of this Section 8.09 solely because
the counterparty to this Agreement as at the date hereof is EBRD.


Section 8.10.
Privileges and Immunities of EBRD



Nothing in this Agreement shall be construed as a waiver, renunciation or other
modification of any immunities, privileges or exemptions of EBRD accorded under
the Agreement Establishing the European Bank for Reconstruction and Development,
international convention or any applicable law.


Section 8.11.
Waiver of Sovereign Immunity 



The Borrower represents and warrants that this Agreement and the incurring by
the Borrower of the Loan are commercial rather than public or governmental acts
and that the Borrower is not entitled to claim immunity from legal proceedings
with respect to itself or any of its assets on the grounds of sovereignty or
otherwise under any law or in any jurisdiction where an action may be brought
for the enforcement of any of the obligations arising under or relating to this
Agreement. To the extent that the Borrower or any of its assets has or hereafter
may acquire any right to immunity from set-off, legal proceedings, attachment
prior to judgement, other attachment or execution of judgement on the grounds of
sovereignty or otherwise, the Borrower hereby irrevocably waives such rights to
immunity in respect of its obligations arising under or relating to this
Agreement.


Section 8.12.
Successors and Assigns; Third Party Rights



(a)    This Agreement shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto, except that the Borrower may not
assign or otherwise transfer all or any part of its rights or obligations under
this Agreement without the prior written consent of EBRD.


(b)    EBRD may sell, transfer, assign, novate or otherwise dispose of all or
part of its rights or obligations under this Agreement and the other Financing
Agreements (including, by granting of Participations or otherwise).


(c)    Except as provided in Section 8.12(a) or 8.12(b), none of the terms of
this Agreement are intended to be enforceable by any third party.

46

--------------------------------------------------------------------------------



Section 8.13.
Disclosure



EBRD may disclose such documents, information and records regarding the Borrower
and this transaction (including, copies of any Financing Agreements and
Operational Documents) as EBRD deems appropriate in connection with any dispute
involving the Borrower or any other party to a Financing Agreement, for the
purpose of preserving or enforcing any of EBRD's rights under any Financing
Agreement or collecting any amount owing to EBRD or in connection with any
Participation or any other proposed sale, transfer, assignment, novation or
other disposal contemplated by Section 8.12; provided, however, that (save for
such disclosure made at any time when an Event of Default has occurred and is
continuing) the recipient to whom any such information is disclosed provides a
confidentiality undertaking in respect thereof.


Section 8.14.
Counterparts



This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

47

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, acting through their duly authorised
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 


By:
/s/ Michael Garin
   
Name:   
Michael Garin
 
Title:
Chief Executive Officer
 

 
48

--------------------------------------------------------------------------------


 
EUROPEAN BANK
FOR RECONSTRUCTION AND DEVELOPMENT
 


By:
/s/ David Cooper
   
Name:   
David Cooper
   
Title:
Acting Director - Telecoms, Informatics and Media

 
49

--------------------------------------------------------------------------------



SCHEDULE 1 - COMMITMENT
 
Period
Commitment
Facility Agreement date to 10 May 2008
€100,000,000
11 May 2008 to 10 November 2008
€92,500,000
11 November 2008 to 10 May 2009
€85,000,000
11 May 2009 to 10 November 2009
€77,500,000
11 November 2009 to 10 May 2010
€70,000,000
11 May 2010 to 10 November 2010
€55,000,000
11 November 2010 to 10 May 2011
€40,000,000

 
1

--------------------------------------------------------------------------------



Exhibit A - Form of Disbursement Application


[To Be Typed on Letterhead of the Borrower]


[Date]


European Bank for Reconstruction and Development
One Exchange Square
London EC2A 2JN
United Kingdom


Attention:
Operation Administration Unit



Subject:
Operation No. 36371

Disbursement Application No. _____


Dear Sir/Madam:


1.     Please refer to the loan agreement dated [__________] (the "Loan
Agreement") between Central European Media Enterprises Ltd. (the "Borrower") and
European Bank for Reconstruction and Development ("EBRD").


2.     Expressions defined in the Loan Agreement shall bear the same meanings
herein.


3.     We hereby request the following Disbursement in accordance with the
provisions of the Loan Agreement:


Currency required:
EURO
Amount (in figures and words):
     
Value Date:
[As soon as possible, on a date selected by EBRD in its discretion, but not
later than]
   



Payment Instructions (Borrower's Banking Details):


Borrower's Account Name:
 
Borrower's Account Number:
 
Borrower's Bank Name:
 
Borrower's Bank Address:
         


A - 1

--------------------------------------------------------------------------------



Borrower's Bank Correspondent Details:


Correspondent's Name:
 
Correspondent's Address:
 
 
 
 
 
Borrower's Bank's Account Name:
 
Borrower's Bank's Account Number:
 
Reference:
 



4.     For the purposes of Section 4.02 of the Loan Agreement, we hereby
represent and warrant that:


(a)    all agreements, documents and instruments delivered to EBRD pursuant to
Section 4.01 [(other than Section 4.01(d))]*   Insert if the Notes have been
repaid. of the Loan Agreement are in full force and effect and unconditional
(except for the Loan Agreement having become unconditional, if that is a
condition of any such agreement);


(b)    subject to Section 2.04(b) of the Loan Agreement, the representations and
warranties made by the Borrower and the Subsidiary Guarantors in the Financing
Agreements are true on and as of the date hereof with the same effect as though
such representations and warranties had been made on and as of the date hereof;


(c)    no Default (or, in the case of a Renewal Disbursement, no Event of
Default) has occurred and is continuing;


(d)    the Borrower will not, as a result of such Disbursement, be in violation
of its Charter, any provision contained in any agreement or instrument to which
the Borrower is a party (including the Loan Agreement) or by which the Borrower
is bound or any law applicable to the Borrower;


(e)    nothing has occurred which is reasonably likely to have a Material
Adverse Effect; and


(f)     the proceeds of such Disbursement are needed by the Borrower for the
purposes of the Project.

A - 2

--------------------------------------------------------------------------------



5.     The representations and warranties made in paragraph 4 above will
continue to be true on and as of the date of such Disbursement with the same
effect as though such representations and warranties had been made on and as of
the date of such Disbursement. If any such representation or warranty is no
longer true on or prior to or as of the date of such Disbursement, we shall
immediately notify EBRD and shall, upon demand by EBRD, repay any amount which
has been or is disbursed by EBRD in respect of such Disbursement.
 
Yours faithfully,


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.




By:
     
Authorised Representative
 


A - 3

--------------------------------------------------------------------------------



Exhibit B - Form of Certificate of Incumbency and Authority
 
[To Be Typed on Letterhead of the Borrower]


[Date]


European Bank for Reconstruction and Development
One Exchange Square
London EC2A 2JN
United Kingdom


Attention:
Operation Administration Unit



Subject:
Operation No. 36371

Certificate of Incumbency and Authority


Dear Sir/Madam:


With reference to the loan agreement dated [__________] (the "Loan Agreement")
between Central European Media Enterprises Ltd. (the "Borrower") and European
Bank for Reconstruction and Development ("EBRD") and the other Financing
Agreements (as defined therein) I, the undersigned President of the Borrower
duly authorised by its Board of Directors, hereby certify that the following are
the names, offices and true specimen signatures of the persons, any one of whom
is and will continue to be (until EBRD has received actual written notice from
the Borrower that they or any of them no longer continue to be) authorised, on
behalf of the Borrower, individually:


(1)
to sign the Loan Agreement and any other agreements to which EBRD and the
Borrower may be party in connection therewith;



(2)
to sign any Disbursement applications, certifications, letters or other
documents to be provided under the Loan Agreement and under any other agreements
to which EBRD and the Borrower may be party in connection therewith; and



(3)
to take any other action required or permitted to be taken by the Borrower under
the Loan Agreement or any other agreement to which EBRD and the Borrower may be
party in connection therewith:



NAME
 
OFFICE
 
SPECIMEN SIGNATURE
                                                                     

 
B - 1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have signed my name on the date first above written.


Yours faithfully,
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.


By:
       
Name:  
Robert Burke
   
Title:
President
 

 
B - 2

--------------------------------------------------------------------------------



Exhibit C - Form of Letter to Auditors


[To Be Typed on Letterhead of the Borrower]


[Date]
[Name of Auditors]
[Address]


Dear Sir/Madam:


We hereby authorise and request you to give to European Bank for Reconstruction
and Development ("EBRD") all such information as it may reasonably request with
regard to the Financial Statements, both audited and unaudited, which we have
agreed to furnish to EBRD under the terms of the loan agreement dated
[__________] (the "Loan Agreement") between ourselves and EBRD. For your
information, we enclose a copy of the Loan Agreement.


We authorise you, if so requested by EBRD, to send our audited accounts to EBRD
to enable us to satisfy the reporting requirements set forth in Section 5.14 of
the Loan Agreement. When submitting such audited accounts to EBRD, you are also
requested to send, at the same time, a copy of your full report on such
accounts.


For our records, please ensure that you send to us a copy of every letter which
you receive from EBRD immediately upon receipt and a copy of each reply made by
you immediately upon the issue thereof.


Yours faithfully,


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
 
By:
     
Authorised Representative
 



Enclosure: Loan Agreement


cc:
European Bank for Reconstruction and Development

One Exchange Square
London EC2A 2JN
United Kingdom

 
Attention:
Operation Administration Unit

 
Subject:
Operation No. 36371

 
C - 1

--------------------------------------------------------------------------------



EXHIBIT D - LIST OF SUBSIDIARIES OF THE BORROWER


Company Name
 
Voting Interest
 
Jurisdiction of Organization
         
CME Media Investments s.r.o.
 
100%
 
Czech Republic
Vilja a.s.
 
100%
 
Czech Republic
CET 21, s.r.o.
 
96.5%
 
Czech Republic
CME Media Services s.r.o.
 
100%
 
Czech Republic
ERIKA a.s.
 
100%
 
Czech Republic
Media Capitol, a.s.
 
100%
 
Czech Republic
NOVA - V.I.P., a.s.
 
100%
 
Czech Republic*
HARTIC, a.s.
 
100%
 
Czech Republic
Galaxie Sport s.r.o.
 
100%
 
Czech Republic
         
Media Pro International S.A.
 
90%
 
Romania
Media Vision S.R.L.
 
75%
 
Romania
MPI Romania B.V
 
90%
 
Netherlands
Pro TV S.A.
 
90%
 
Romania
         
International Media Services Ltd.
 
60%
 
Bermuda
Innova Film GmbH
 
60%
 
Germany
Enterprise "Inter-Media"
 
60%
 
Ukraine
TV Media Planet Ltd
 
60%
 
Cyprus
Broadcasting Company "Studio 1+1 LLC"
 
18%
 
Ukraine
Ukrainian Media Services LLC
 
99%
 
Ukraine
Ukrpromtorg 2003 LLC
 
65.5%
 
Ukraine
Gravis LLC
 
60.4%
 
Ukraine
Delta ZAO
 
60.4%
 
Ukraine
Nart LLC
 
65.5%
 
Ukraine

 
D - 1

--------------------------------------------------------------------------------




A.R.J. a.s.
 
100%
 
Slovak Republic
Slovenska Televizna Spolocnost s.r.o.
 
89.8%
 
Slovak Republic
Markiza-Slovakia s.r.o.
 
80%
 
Slovak Republic
Gamatex s.r.o.
 
89.8%
 
Slovak Republic
ADAM a.s.
 
89.8%
 
Slovak Republic
         
MM TV 1 d.o.o.
 
100%
 
Slovenia
Produkcija Plus d.o.o.
 
100%
 
Slovenia
POP TV d.o.o.
 
100%
 
Slovenia
Kanal A d.o.o.
 
100%
 
Slovenia
Superplus Holding d.d.
 
100%
 
Slovenia*
MTC Holding d.o.o.
 
24%
 
Slovenia*
         
Nova TV d.d.
 
100%
 
Croatia
Operativna Kompanija d.o.o.
 
100%
 
Croatia
Media House d.o.o.
 
100%
 
Croatia
         
CME Media Enterprises B.V.
 
100%
 
Netherlands
CME Czech Republic B.V.
 
100%
 
Netherlands
CME Czech Republic II B.V.
 
100%
 
Netherlands
CME Germany B.V.
 
100%
 
Netherlands
CME Hungary B.V.
 
100%
 
Netherlands
CME Poland B.V.
 
100%
 
Netherlands
CME Romania B.V.
 
100%
 
Netherlands
         
CME Ukraine Holding GmbH
 
100%
 
Austria
CME Cyprus Holding Ltd
 
100%
 
Cyprus
CME Germany GmbH
 
100%
 
Germany
CME Development Corporation
 
100%
 
USA

 
D - 2

--------------------------------------------------------------------------------


 

         
Central European Media Enterprises N.V.
 
100%
 
Netherlands Antilles
Central European Media Enterprises II BV
 
100%
 
Netherlands Antilles



* In liquidation

D - 3

--------------------------------------------------------------------------------



Exhibit E - PROJECT
 
Slovak Republic :
 
Acquisition : Cost - USD 27 million
 
Refinancing of acquisition (including final payment therefor) of a majority
interest in Markíza - Slovakia, spol. s.r.o. and Slovenská televízna spolocnost,
s.r.o., taking CME’s legal and economic intererest to 80%.
 
Romania :
 
Building: Expected Cost - USD 25 million
 
Strengthening of Pro TV’s current building in Bucharest to full earthquake
standards and the building and equipping of the first full digital news-room in
Romania. Purchase of land adjacent to Pro TV’s current building for additional
studio capacity.
 
Ukraine :
 
Building: Expected Cost - USD20 million
 
Development of a new site to house a state-of-the-art TV operation in Kiev for
Studio 1 + 1.
 
Acquisition : Initial Cost - USD 7 million; Expected Development Cost : USD 20
million
 
Acquisition of a 65.5% participation interest in LLC Ukrpromtorg 2003, and
development of its TV stations Gravis and Channel 35 Kiev, along with a
nationwide satellite licence allowing this group of stations to link into
regional Ukrainian cable networks. Development to include the purchase of new
equipment, transmitters and programming.
 
Acquisition : Expected Cost - USD 90 to 100 million
 
Acquisition of national/regional broadcaster/broadcasting assets.
 
E - 1

--------------------------------------------------------------------------------


 
Croatia:
 
Construction : Expected Cost - USD 25 million
 
Investment by Nova TV in a full digital newsroom, extending transmitter coverage
and studio equipment. Acquisition of current Nova TV / Operativna Kompanija
studio.
 
Czech Republic : 
 
Construction : Expected Cost - USD 25 million
 
Purchase and equipping of building on the Barrandov studios site near Prague for
TV Nova to bring management and TV operations together in one place.
 
Regional :
 
Acquisition : Estimated Cost up to USD 200 million
 
Purchase of other minority interests as the opportunities arise in the Group’s
TV stations in the Slovak Republic, Romania and the Ukraine.
 
Acquisition/ Development :
 
Up to USD 50 million internet-portal related projects, and up to USD 50 million
in companies directly involved in the production of TV programming or TV
broadcasting (including the acquisition of a minority interest in Media Pro
S.A., a TV and film production, publishing, distribution and entertainment
company), in all cases for use in the Group’s current Countries of Operation.
 
Acquisition/ Development :
 
Acquisitions and capital expenditures associated with potential expansion into
Poland, Hungary, Serbia, Bulgaria and Russia.
 
E - 2

--------------------------------------------------------------------------------



EXHIBIT F - LICENCES
 
Romania (Bucharest Licences)
Compania de Radio Pro SRL

 
·
Pro FM (terrestrial Bucharest)

 
·
Pro FM (satellite)

 
·
Info Pro (terrestrial national)

 
·
Info Pro (satellite)



Pro TV SA

 
·
Acasa TV (satellite)

 
·
Pro TV (terrestrial)

 
·
Pro TV (satellite)

 
·
Pro TV (digital)

 
·
Pro Cinema (satellite)

 
·
Pro TV International (satellite)



Slovakia

 
·
TV Markiza

 
Slovenia (Ljubljana and Maribor Licences)
Kanal A

 
·
Ljubljana:
Krvavec (Euro 3 TV)

Krim

 
·
Maribor:
Boč



Pop TV

 
·
Ljubljana:
Krvavec

Krim

 
·
Maribor:
Pohorje

 
Ukraine

 
·
Studio 1+1 Licence Number 1771

 
·
Studio 1+1 Licence Number 0550

 
·
Gravis Licence Number 2241

 
·
Gravis Licence Number 2331



Czech Republic
CET 21

 
·
Resolutions of the Council for Radio and Television Broadcasting granting the
broadcasting licence to CET 21



Galaxie Sport
 
Resolutions of the Council for Radio and Television Broadcasting granting the
broadcasting licence to Galaxie Sport

F - 1

--------------------------------------------------------------------------------



Exhibit G - REPORT ON ENVIRONMENTAL MATTERS AND SOCIAL MATTERS
 
[To be Typed on Letterhead of the Borrower]
 
1.
Introduction: Give date and identify who made the report.

 
2.
Environmental Management: Identify person responsible for overall environmental
management and for worker health and safety. Give contact information.

 
3.
Permit Status: Summarise changes, if any, in applicable environmental, safety,
or health regulations and summarise the status of permits, licences or other
approvals required for the Project and the Group’s operations as applicable to
environmental, safety and/or health regulations; in particular, identify any
such new permits or permits that will expire in less than a year.

 
4.
Compliance: Summarise incidents of significant non-compliance by the Group with
the applicable national and EU environmental or worker health and safety laws
and regulations, (including fines imposed on the Borrower or relevant
Subsidiary), and the steps taken or proposed by the Borrower or relevant
Subsidiary to address any problems in these areas

 
5.
Worker health protection and safety: Summarise health and safety record,
including accident rate and any initiatives implemented or planned during the
reporting period, including training programmes.

 
6.
Public interaction: Summarise public complaints, if any, relating to the
Project, and steps taken by the Borrower or relevant Subsidiary to address
these.

 
 
G - 1

--------------------------------------------------------------------------------